EXHIBIT 10.1



SHAREHOLDER AGREEMENT
BETWEEN
MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
AND
INVESCO LTD.
DATED AS OF MAY 24, 2019

--------------------------------------------------------------------------------


Table of Contents




               PAGE





ARTICLE I


DEFINITIONS


     
Section 1.1
Certain Defined Terms
                   1
Section 1.2
Other Defined Terms
                   8


ARTICLE II


SHARE OWNERSHIP


Section 2.1
Invesco Capital Stock
                   8
Section 2.2
Prohibition of Certain Communications and Actions
                 10
Section 2.3
Additional Purchases of Voting Securities
                 11
Section 2.4
Invesco Share Repurchases
                 13


ARTICLE III


TRANSFERS


Section 3.1
General Transfer Restrictions
                14
Section 3.2
Restrictions on Transfer
                14
Section 3.3
Legend on Securities
                15
Section 3.4
Right of First Offer
                16
Section 3.5
Registration Rights
                17


ARTICLE IV


CORPORATE GOVERNANCE


Section 4.1
Composition of the Board
               17
Section 4.2
Certain Approval Rights of MassMutual
               19
Section 4.3
Voting Agreements
               20
Section 4.4
Information Rights
               21


ARTICLE V


MISCELLANEOUS


Section 5.1
Conflicting Agreements
               23
Section 5.2
Termination    

               24
Section 5.3
Ownership Information
               24
Section 5.4
Amendment and Waiver
               24
Section 5.5
Severability
               24
Section 5.6
Entire Agreement
               24
Section 5.7
Successors and Assigns
               25
Section 5.8
Counterparts
               25
Section 5.9
Remedies
               25
Section 5.10
Notices
               25
Section 5.11
Governing Law; Consent to Jurisdiction

               26
Section 5.12
Interpretation
               27
     



Schedule I – Information Reporting

--------------------------------------------------------------------------------


SHAREHOLDER AGREEMENT
This Shareholder Agreement is dated as of May 24, 2019, and is between Invesco
Ltd., a Bermuda exempted company (“Invesco”), and Massachusetts Mutual Life
Insurance Company, a Massachusetts mutual life insurance company (“MassMutual”).
WHEREAS, Invesco and MM Asset Management Holding LLC, a wholly owned indirect
Subsidiary of MassMutual (“Parent”) are parties to an Agreement and Plan of
Merger, dated as of October 17, 2018 (as it may be amended from time to time,
the “Merger Agreement”);
WHEREAS, pursuant to the terms and subject to the conditions set forth in the
Merger Agreement, Invesco issued Parent, and Parent is the Beneficial Owner (as
defined herein) of,  75,563,041  shares of Common Stock (as defined herein) and 
4,010,412 shares of Series A Preferred Stock (as defined herein);
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
obligations hereinafter set forth, the parties hereto hereby agree as follows:
ARTICLE I



DEFINITIONS


Section 1.1 Certain Defined Terms.  As used herein, the following terms shall
have the following meanings:
“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with, such specified Person; provided, however, that
solely for purposes of this Agreement, notwithstanding anything to the contrary
set forth herein, neither Invesco nor any of its Affiliates shall be deemed to
be a Subsidiary or Affiliate of MassMutual solely by virtue of the Beneficial
Ownership by MassMutual of Invesco Capital Stock, the election of any Director
(including any Preferred Directors) nominated by MassMutual to the Board, or any
other action taken by MassMutual in accordance with the terms and conditions of,
and subject to the limitations and restrictions set forth on such Person in,
this Agreement (and irrespective of the characteristics of the aforesaid
relationships and actions under Applicable Law or accounting principles). For
purposes of this Agreement, no investment advisory or investment management
client of MassMutual or client of any investment adviser affiliated with
MassMutual shall be considered an Affiliate of MassMutual solely by virtue of
such status.
“Agreement” means this Shareholder Agreement as it may be amended, supplemented,
restated or modified from time to time.
“Below Investment Grade” means that the ratings for the Series A Preferred Stock
is: (a) lower than Baa3 or its equivalent (or unrated or with rating withdrawn),
in the case of Moody’s Investors Service; (b) lower than BBB- or its equivalent
(or unrated or with rating withdrawn), in the case of Standard & Poor’s
Financial Services LLC; (c) lower than BBB- or its equivalent (or unrated or
with rating withdrawn), in the case of Fitch Group or (d) lower than NAIC 2 or
its equivalent (or unrated or with rating withdrawn), in the case of NAIC.

--------------------------------------------------------------------------------

 “Beneficial Ownership” by a Person of any securities includes ownership by any
Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares (i) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(ii) investment power which includes the power to dispose, or to direct the
disposition, of such security; and shall otherwise be interpreted in accordance
with the term “beneficial ownership” as defined in Rule 13d-3 adopted by the
Commission under the Exchange Act; provided that for purposes of determining
Beneficial Ownership, a Person shall be deemed to be the Beneficial Owner of any
securities which may be acquired by such Person pursuant to any agreement,
arrangement or understanding or upon the exercise of conversion rights, exchange
rights, warrants or options, or otherwise (irrespective of whether the right to
acquire such securities is exercisable immediately or only after the passage of
time, including the passage of time in excess of 60 days, the satisfaction of
any conditions, the occurrence of any event or any combination of the
foregoing), except that in no event will MassMutual be deemed to Beneficially
Own any securities which it has the right to acquire pursuant to Section 2.3
unless, and then only to the extent that, it shall have actually exercised such
right. For purposes of this Agreement, a Person shall be deemed to Beneficially
Own any securities Beneficially Owned by its Controlled Affiliates or any Group
of which such Person or its Controlled Affiliates is or becomes a member. 
Notwithstanding the foregoing, in no event shall securities Beneficially Owned
by MassMutual include any securities held by it or its Affiliates in separately
managed accounts, separate investment accounts or in pooled investment vehicles
sponsored, managed and/or advised or subadvised by it or such Affiliates as
fiduciaries for the benefit of unaffiliated third parties, so long as, in each
case, such securities were acquired in the ordinary course of business of its or
such Affiliates’ investment advisory, asset management, retail brokerage, wealth
management or annuities business and not with the intent or purpose of
influencing control of Invesco or avoiding the provisions of this Agreement. 
The terms “Beneficially Own” and “Beneficial Owner” shall have correlative
meanings.
“Board” means the Board of Directors of Invesco.
“Business Day” means any day except Saturday, Sunday and any day on which
banking institutions in the State of New York generally are authorized or
required by Law or other governmental actions to close.
“Bye-Laws” means the Third Amended and Restated Bye-Laws of Invesco, as amended
or restated from time to time.
“Capital Stock” means, with respect to any Person at any time, any and all
shares, interests, participations or other equivalents (however designated,
whether voting or non-voting) of capital stock, partnership interests (whether
general or limited) or equivalent ownership interests in or issued by such
Person.
“Commission” means the United States Securities and Exchange Commission, or any
successor Governmental Authority.

--------------------------------------------------------------------------------

“Common Stock” means common shares, par value $0.20 per share, of Invesco and
any securities issued in respect thereof, or in substitution therefor, in
connection with any stock split, share subdivision or consolidation, bonus
issue, dividend or combination, or any reclassification, recapitalization,
merger, amalgamation, consolidation, exchange or other similar reorganization.
“Control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the affairs or management of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or any other
means, or otherwise to control such Person within the meaning of such term as
used in Rule 405 under the Securities Act.
“Controlled Affiliate” of any Person means any Affiliate thereof that is
directly or indirectly controlled by such first Person.
“Director” means any member of the Board (other than any advisory, honorary or
other non-voting member of the Board).
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the Commission from time to time thereunder
(or any successor statute and related rules and regulations).
“Fair Market Value” means, as to any securities or other property, the cash
price at which a willing seller would sell and a willing buyer would buy such
securities or property in an arm’s-length negotiated transaction without time
constraints.  With respect to any securities that are traded on a national
securities exchange, Fair Market Value shall mean the arithmetic average of the
closing prices of such securities on their principal market for the ten
consecutive trading days immediately preceding, but not including, the
applicable date of determination.  Other than with respect to securities
described in the preceding sentence and other than Series A Preferred Stock, the
Fair Market Value of (a) any property with an estimated value of less than
$50,000,000 shall be determined by the Board in its good faith judgment and (b)
any other property (other than the Series A Preferred Stock) shall be determined
by an Independent Investment Banking Firm mutually selected by Invesco and
MassMutual, whose determination shall be final and binding on the parties hereto
(and the fees and expenses of such Independent Banking Firm shall be paid by
Invesco).  If the Series A Preferred Stock is not traded on a national
securities exchange, the Fair Market Value shall be as mutually agreed between
Invesco and MassMutual; provided that if Invesco and MassMutual are unable to so
agree within fifteen (15) days, then the Fair Market Value will be as determined
in accordance with clause (b) of the immediately preceding sentence.
“GAAP” means U.S. generally accepted accounting principles as in effect from
time to time (or any successor or replacement accounting principles applicable
to Invesco’s financial statements included in its periodic reporting pursuant to
the Exchange Act).
“Governance Termination Date” means the date on which MassMutual and its
Controlled Affiliates cease to Beneficially Own at least (i) ten percent (10%)
of the issued and outstanding Invesco Common Stock or (ii) (A) five percent (5%)
of the issued and outstanding Invesco Common Stock and (B) $2,000,000,000 in
aggregate Liquidation Preference; provided, however, that if as of such date
MassMutual is entitled to purchase additional shares of Invesco Common Stock
pursuant to Section 2.3, MassMutual shall not be deemed to have fallen below the
applicable threshold if purchases pursuant to Section 2.3 would prevent it from
falling below such threshold unless MassMutual fails to exercise such purchase
right at a level that would result in MassMutual not falling below such
threshold within the time period provided in Section 2.3.

--------------------------------------------------------------------------------

“Governmental Authority” means any United States or foreign government, any
state or other political subdivision thereof, any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including the Commission, or any other authority, agency,
department, board, commission or instrumentality of the United States, any State
of the United States or any political subdivision thereof or any foreign
jurisdiction, and any court, tribunal or arbitrator(s) of competent
jurisdiction, and any United States or foreign governmental or non-governmental
self-regulatory organization, agency or authority.
“Group” shall have the meaning assigned to it in Section 13(d)(3) of the
Exchange Act; provided, however, that solely for purposes of this Agreement,
notwithstanding anything to the contrary set forth herein, neither MassMutual
nor any of its Affiliates shall be deemed to be a member of a Group with Invesco
or its Affiliates solely by virtue of the existence of this Agreement or any
action taken by a party hereto or any of its Affiliates which is expressly
required or contemplated by the terms of this Agreement, in each case in
accordance with the terms and conditions of, and subject to the limitations and
restrictions set forth in, this Agreement (and irrespective of the
characteristics of the aforesaid relationships and actions under Applicable Law
or accounting principles).
“Independent Investment Banking Firm” means an investment banking firm or
financial valuation firm of nationally recognized standing that in the
reasonable judgement of the Person or Persons engaging such firm, taking into
account any prior relationship with Invesco and MassMutual, is independent of
Invesco and MassMutual.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, and
the rules and regulations promulgated thereunder.
“Investment Advisers Act” means the Investment Advisers Act of 1940, as amended,
and the rules and regulations promulgated by the Commission from time to time
thereunder (or any successor statute and related rules and regulations).
“Investment Company Act” means the Investment Company Act of 1940, as amended,
and the rules and regulations promulgated by the Commission from time to time
thereunder (or any successor statute and related rules and regulations).
“Invesco Change of Control Transaction” shall be deemed to occur if:
(A) any Person becomes the Beneficial Owner, directly or indirectly, of Capital
Stock of Invesco representing a majority of Invesco’s Total Voting Power;

--------------------------------------------------------------------------------

(B) Invesco consummates any merger, amalgamation, scheme or plan of arrangement
or consolidation or similar business combination transaction, any exchange or
sale of Invesco Voting Securities, or any reorganization or other transaction
with any other Person as a result of which:
(i) the Capital Stock of Invesco issued and outstanding immediately prior to
such transaction does not represent (either by remaining issued and outstanding
or by being converted into Capital Stock of the Person surviving or resulting
from such transaction, or the ultimate parent company of such Person, having
taken into account the Beneficial Ownership of it and its Controlled
Affiliates), immediately after giving effect to such transactions, at least a
majority of the combined Total Voting Power of (A) Invesco’s issued and
outstanding Capital Stock, or (B) the surviving or resulting entity’s (or the
ultimate parent company of such Person, having taken into account the Beneficial
Ownership of it and its Controlled Affiliates) issued and outstanding Capital
Stock; or
(ii) any Person (other than MassMutual or its Controlled Affiliates) who,
together with its Controlled Affiliates, Beneficially Owns less than twenty-five
percent (25.0%) of the Total Voting Power of the Invesco Capital Stock or of the
Capital Stock of such other Person immediately prior to such transaction
becomes, together with its Controlled Affiliates, the Beneficial Owner of
twenty-five percent (25.0%) or more of the Total Voting Power of the Capital
Stock of Invesco or the other Person surviving such transaction issued and
outstanding immediately after giving effect to such transaction;
(C) the shareholders of Invesco approve a plan of complete liquidation or
winding up of Invesco or an agreement for the sale or disposition (in one
transaction or a series of transactions) of all or substantially all of
Invesco’s assets;
(D) as a result of a proxy contest, individuals who prior to the conclusion
thereof constitutes the Board (including for this purpose any new director whose
election or nomination for election by Invesco’s shareholders in connection with
such proxy contest was approved by a vote of at least two-thirds of the
directors then still in office who were directors prior to such proxy contest)
cease to constitute at least a majority of the Board (in all cases excluding any
Preferred Directors or any Board seat that is vacant or otherwise unoccupied);
or
(E) during any period of twenty-four (24) consecutive months, individuals who at
the beginning of such period constituted the Board (including for this purpose
any new director whose election or nomination for election by Invesco’s
shareholders was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of such period) cease for
any reason to constitute at least a majority of the Board (in all cases
excluding any Preferred Directors or any Board seat that is vacant or otherwise
unoccupied).
“Liquidation Preference” means the liquidation preference (as such term is used
in the Certificate of Designation of the Series A Preferred Stock) of Series A
Preferred Stock.

--------------------------------------------------------------------------------

“NAIC” means the National Association of Insurance Commissioners.
“Ownership Percentage” means, with respect to any Person, at any time, the
quotient, expressed as a percentage, of (i) the Total Voting Power of all
Invesco Capital Stock Beneficially Owned by such Person and its Controlled
Affiliates divided by (ii) the Total Voting Power of all Invesco Capital Stock.
“Permitted Pledge” means a bona fide pledge of Invesco Capital Stock; provided
that the Person pledging such Invesco Capital Stock retains sole voting power
with respect to the Invesco Capital Stock subject to such pledge prior to any
sale pursuant to a margin call, foreclosure or similar action or disposition
thereof by the pledgee.
“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, other entity, government or any agency or political
subdivision thereof or any Group comprised of two or more of the foregoing.
“Preferred Directors” has the meaning given to such term in the Certificate of
Designation of the Series A Preferred Stock.
“Rating Agency” means any of Standard & Poor’s Financial Services LLC, Moody’s
Investors Service, Fitch Group and NAIC.
“Representative” means a Person’s officers, directors, employees, stockholders,
advisors, agents and representatives.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission from time to time thereunder (or any
successor statute and related rules and regulations).
“Series A Preferred Stock” means the 5.900% Fixed Rate Non-Cumulative Perpetual
Series A Preference Shares, par value $0.20 per share, of Invesco, and any
securities issued in respect thereof, or in substitution therefor, in connection
with any stock split, share subdivision or consolidation, bonus issue, dividend
or combination, or any reclassification, recapitalization, merger, amalgamation,
consolidation, exchange or other similar reorganization.
“Subsidiary” means, with respect to any Person, any corporation or other
organization, whether incorporated or unincorporated, (i) of which such Person
or any other Subsidiary of such Person is a general partner (excluding
partnerships, the general partner interests of which are held by such Person or
any Subsidiary of such Person and do not have a majority of the voting or
similar interests in such partnership), or (ii) at least a majority of the
securities or other interests of which having by their terms ordinary voting
power to elect a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly owned or controlled by such Person or by any one or more of its
Subsidiaries, or by such Person and one or more of its Subsidiaries.
“Total Voting Power” means, with respect to any Person, the total number of
votes entitled to be cast by the holders of the issued and outstanding Capital
Stock of such Person and any other securities of such Person entitled, in the
ordinary course, to vote on matters put before the holders of the Capital Stock
of such Person generally.

--------------------------------------------------------------------------------

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of (by operation of law or
otherwise), either voluntarily or involuntarily, or to enter into any contract,
option or other arrangement or understanding with respect to the sale, transfer,
assignment, pledge, encumbrance, hypothecation or similar disposition of (by
operation of law or otherwise), any Capital Stock or any interest in any Capital
Stock; provided, however, that (i) a Permitted Pledge shall not be deemed to be
a Transfer of any Invesco Capital Stock subject to such pledge Beneficially
Owned by MassMutual or its Controlled Affiliates until such time as such Capital
Stock is subject to a margin call, foreclosure or similar action or otherwise
Transferred (which, for the avoidance of doubt, shall be a Transfer subject the
restrictions of this Agreement); and (ii) (A) a merger, amalgamation, plan or
arrangement or consolidation, sale of assets, or similar business combination
transaction in which MassMutual or any Holding Company is a constituent
corporation (or is otherwise a party) and results in a Person who is not an
Affiliate of MassMutual acquiring either (x) all or a portion of MassMutual’s or
such Holding Company’s outstanding Capital Stock, whether by tender or exchange
offer, by share exchange, or otherwise or (y) at least a majority of the assets
of MassMutual and its Subsidiaries, taken as a whole, and (B) any Transfer of
the representative ownership interests of MassMutual, in each case shall not be
deemed to be the Transfer of any Invesco Capital Stock Beneficially Owned by
MassMutual or its Controlled Affiliates provided that a primary purpose of any
such transaction is not to avoid the provisions of this Agreement and that the
successor or surviving person (and the ultimate parent company thereof, if any)
to such a merger, amalgamation, plan of arrangement or consolidation, sale of
assets or similar business combination transaction, if not MassMutual or such
Holding Company, expressly assumes all obligations of MassMutual under this
Agreement (which, for the avoidance of doubt, shall not release MassMutual from
the same).  For purposes of this Agreement, the term (i) “Holding Company” means
any Subsidiary of MassMutual that in turn directly or indirectly owns all of the
outstanding equity interests of all of the other Subsidiaries of MassMutual and
which represents all or substantially all of the assets of MassMutual and its
Subsidiaries, taken as a whole, and (ii) “Transfer” shall include the sale of a
Controlled Affiliate of MassMutual or all or any material portion of
MassMutual’s interest in a Controlled Affiliate which Beneficially Owns Invesco
Capital Stock, unless such Transfer is in connection with a transaction of the
sort referred to in clause (ii) of the proviso of the previous sentence.
“Transfer Restriction Termination Date” means (a) in the case of Invesco Common
Stock, the earlier of (i) May 24, 2021 and (ii) the consummation of an Invesco
Change of Control Transaction and (b) in the case of any Series A Preferred
Stock, the earliest of (i) the May 24, 2024, (ii) the date that the credit
rating of the Series A Preferred Stock is downgraded by any of the Rating
Agencies to Below Investment Grade and (iii) the consummation of an Invesco
Change of Control Transaction.
“Voting Securities” means at any time shares of any class of Capital Stock or
other securities or interests of a Person which are then entitled to vote
generally, and not solely upon the occurrence and during the continuation of
certain specified events, in the election of directors or Persons performing a
similar function with respect to such Person, and any securities convertible
into or exercisable or exchangeable at the option of the holder thereof for such
shares of Capital Stock.

--------------------------------------------------------------------------------

Section 1.2 Other Defined Terms.  The following terms shall have the meanings
defined for such terms in the Sections set forth below:
Term
Section
Acceptance Notice
Section 3.4(a)
Additional Invesco Stock Purchase
Section 2.3(a)
Additional Securities
Section 2.3(a)
CFC
Section 4.4(c)
Deemed Assignment
Section 2.4
Incremental Voting Ownership Cap
Section 2.4
Invesco
Preamble
Invesco Group
Section 4.4(b)(i)
Invesco’s Auditors
Section 4.4(b)(ii)
Litigation
Section 5.11(a)
Merger Agreement
Recitals
MassMutual
Preamble
MassMutual Designee
Section 4.1(a)
MassMutual Observer
Section 4.1(e)
MassMutual Public Filings
Section 4.4(b)(ii)
Parent
Recitals
Preemptive Notice
Section 2.3(b)
Prohibited Actions
Section 2.2(a)(vii)
Series A Preferred Stock
Recitals
Stock Issuance
Section 2.3(a)
Subscription Period
Section 2.3(c)
Transfer Notice
Section 3.4(a)
Voting Ownership Cap
Section 2.1(a)
   

Any other terms used but not defined in this Agreement shall have the meanings
given to them in the Merger Agreement.
ARTICLE II



SHARE OWNERSHIP
Section 2.1 Invesco Capital Stock.
(a) Except as provided in subsection (b) below, MassMutual covenants and agrees
with Invesco that, until the Governance Termination Date, it shall not, and
shall not permit any of its Controlled Affiliates to, directly or indirectly,
acquire, offer or propose to acquire or agree to acquire by any means, including
but not limited to, by purchase, tender or exchange offer, through the
acquisition of control of another Person (whether by way of merger,
amalgamation, scheme or plan of arrangement or consolidation or similar business
combination transaction, or any exchange or sale of voting securities), by
joining a partnership, syndicate or other Group or otherwise, the Beneficial
Ownership of any additional Invesco Capital Stock, if after giving effect to
such acquisition or action, MassMutual, together with its Controlled Affiliates,
would Beneficially Own Invesco Capital Stock representing more than twenty-two
and one-half percent (22.5%) of the Total Voting Power of Invesco Capital Stock
(the “Voting Ownership Cap”).
(b) Notwithstanding the foregoing or Section 2.4, the acquisition (whether by
way of merger, amalgamation, scheme or plan of arrangement or consolidation or
similar business combination transaction, or any exchange or sale of voting
securities) by MassMutual or a Controlled Affiliate thereof of any Person that
Beneficially Owns Invesco Capital Stock, or the acquisition by MassMutual or any
of its Controlled Affiliates of Invesco Capital Stock in connection with
securing or collecting a debt previously contracted in good faith in the
ordinary course of MassMutual’s or its Controlled Affiliates’ investment
advisory, asset management, retail brokerage, wealth management or annuities
business, shall not constitute a violation of the Voting Ownership Cap or, if
applicable, the Incremental Voting Ownership Cap; provided that (i) a primary
purpose of any such transaction is not to avoid the provisions of this
Agreement, including the Voting Ownership Cap (or the Incremental Voting
Ownership Cap if then applicable), (ii) such transaction would not result in a
Deemed Assignment and (iii) in the case of Invesco Capital Stock acquired as a
result of (A) securing or collecting a debt previously contracted, MassMutual or
its applicable Controlled Affiliate divests itself of sufficient Invesco Capital
Stock it Beneficially Owns so that MassMutual’s Voting Ownership Cap (or the
Incremental Voting Ownership Cap if then applicable) would not be exceeded pro
forma for the acquisition, with such divestiture to be effected concurrently
with, or as promptly as practicable following, such acquisition and, in any
event not more than 120 days following consummation of such acquisition, or such
longer period not in excess of 243 days following such acquisition as may be
reasonably necessary due to the possession of material non-public information or
so that neither MassMutual nor any of its Controlled Affiliates incurs any
liability under Section 16(b) of the Exchange Act (provided that, for purposes
of this Section 2.1(b), Capital Stock securing a debt previously contracted that
is not yet due or in default, and thus remains Beneficially Owned by the debtor,
need not be divested until the Capital Stock is acquired by MassMutual or one of
its Controlled Affiliates) or (B) an acquisition of another Person, MassMutual
uses reasonable best efforts to negotiate terms in connection with the relevant
acquisition agreement requiring such other Person to divest itself of sufficient
Invesco Capital Stock it Beneficially Owns so that its Voting Ownership Cap (or
the Incremental Voting Ownership Cap if then applicable) would not be exceeded
pro forma for the acquisition, with such divestiture to be effected concurrently
with, or as promptly as practicable following, the consummation of such
acquisition (and, in any event, MassMutual will, or will cause its applicable
Affiliate, to divest such Invesco Capital Stock as promptly as reasonably
practicable, and not more than 120 days, following consummation of the
applicable transaction, or such longer period not in excess of 243 days
following such consummation as may be reasonably necessary due to the possession
of material non-public information or so that neither it nor any of its
Controlled Affiliates incurs any liability under Section 16(b) of the Exchange
Act)) and, in the case of either clause (A) or (B), until such divestiture
occurs, (i) MassMutual will vote all such Invesco Capital Stock in excess of the
Voting Ownership Cap (or the Incremental Voting Ownership Cap, if then
applicable) as directed by the Board and (ii) all such excess Invesco Capital
Stock will be otherwise subject to the terms of this Agreement.

--------------------------------------------------------------------------------

Section 2.2 Prohibition of Certain Communications and Actions.
(a) Until the Governance Termination Date, MassMutual shall not and shall cause
its Controlled Affiliates and its and their Representatives acting on their
behalf not to (i) solicit, (ii) knowingly encourage, act in concert or assist
third parties regarding, (iii) negotiate with Invesco or its Representatives or
any third party or its Representatives regarding or (iv) make any public
announcement (except as required by Applicable Law in respect of actions
permitted hereby) or proposal or offer whatsoever (including, but not limited
to, any “solicitation” of “proxies” as such terms are defined or used in
Regulation 14A under the Exchange Act) with respect to:
(i) any acquisition, offer to acquire, or agreement to acquire, directly or
indirectly, by purchase or any other action the purpose or result of which would
be to Beneficially Own (A) Invesco Capital Stock or direct or indirect rights to
acquire any Invesco Capital Stock or Capital Stock of any successor to or person
in control of Invesco in an amount which, when added to any other Invesco
Capital Stock then Beneficially Owned by MassMutual or any of its Controlled
Affiliates would cause the total amount of Capital Stock of Invesco Beneficially
Owned by MassMutual or any of its Controlled Affiliates to exceed (or increase
further above) its Voting Ownership Cap (or to the extent applicable, its
Incremental Voting Ownership Cap), including without limitation any transaction
that would be an Invesco Change of Control Transaction, or (B) any equity
securities of any Subsidiary of Invesco;
(ii) any form of business combination or similar or other extraordinary
transaction involving Invesco or any Subsidiary of Invesco, including (A) a
merger, amalgamation, scheme or plan of arrangement or consolidation or similar
business combination transaction, or any tender or exchange offer involving
Invesco or any of its material Subsidiaries or (B) a sale of all or
substantially all of the assets of Invesco or any of its material Subsidiaries
(it being understood that if Invesco initiates a process to sell any Subsidiary
or the assets of any Subsidiary the foregoing shall not prevent MassMutual from
confidentially informing Invesco of its interest in participating in any such
sale process);
(iii) any form of restructuring, recapitalization or similar transaction with
respect to Invesco or any Subsidiary of Invesco;
(iv) agreeing with any third party with respect to the voting of any shares of
Capital Stock of Invesco or any Subsidiary of Invesco, or otherwise entering
into any voting trust or voting agreement with any third party (other than as
contemplated by Section 2.4) with respect to any Invesco Capital Stock;
(v) selling any share of Invesco Capital Stock in a tender or exchange offer
that either (x) is unanimously opposed by the Board (including the MassMutual
Designee) or (y) arises out of a breach by MassMutual of its obligations under
this Section 2.2;

--------------------------------------------------------------------------------

(vi) any proposal to seek representation on the Board except as contemplated by
this Agreement (or as expressly contemplated by the Certificate of Designation
of the Series A Preferred Stock) or, any proposal to seek to control or
influence the management, the Board, Invesco or its Subsidiaries or its or their
policies, plans or strategies, including in connection with any advisory vote
proposing that Invesco explore strategic actions (or any similar action or
matter);
(vii) call any special meeting of shareholders of Invesco or engage in any
written consent of shareholders regarding any of the foregoing (the actions
referred to in the foregoing provisions of this sentence being referred to as
“Prohibited Actions”).
(b) Nothing in this Section 2.2 shall limit (A) the ability of any Director,
including the MassMutual Designee and any Preferred Director, to act in his or
her capacity as a Director in respect of Board matters or (B) any non-public,
internal actions taken by MassMutual or any of its Controlled Affiliates or
Representatives to prepare any such MassMutual Designee or Preferred Director to
act in such capacity.
(c) Notwithstanding the foregoing, the restrictions set forth in this Section
2.2 shall not (i) prevent MassMutual from voting in its discretion with respect
to any Invesco Change of Control Transaction presented to the holders of Invesco
Capital Stock for their vote and not opposed by the Board (so long as it
includes the MassMutual Designee) on a unanimous basis and not arising out of a
breach by MassMutual of its obligations under this Section 2.2, or (ii) prevent
MassMutual from tendering any shares of Invesco Capital Stock in an unsolicited
tender offer in which participation is not prohibited by subsection (a)(v)
above.
(d) If Invesco enters into a definitive agreement with respect to, or the Board
has recommended that the shareholders of Invesco accept a tender offer that
would, if consummated, constitute, an Invesco Change of Control Transaction, the
foregoing restrictions shall terminate except that (i) if any such transaction
that has been approved and/or recommended by the Board (so long as it includes
the MassMutual Designee) on a unanimous basis, MassMutual shall not oppose, and
shall affirmatively support, such transaction and (ii) if any such transaction
is terminated without being completed, the foregoing restrictions shall again
apply other than with respect to (w) any offer or agreement to effect an
alternative Invesco Change of Control Transaction that is proposed to the Board
or the Invesco shareholders following such termination and prior to the end of
the six month period following termination of the Invesco Change of Control
Transaction, until such offer expires or agreement terminates in accordance with
its terms (as may be amended by the parties making such offer or agreement), (x)
any voting agreement relating to any offer or agreement to effect any
alternative Invesco Change of Control Transaction referenced in the preceding
clause (w), until the expiration of the underlying offer or termination of the
underlying agreement in accordance with its terms (as may be amended by the
parties making such offer or agreement), (y) any sale of shares of Invesco
Capital Stock in a tender or exchange offer (1) that was commenced following
such termination and prior to the reapplication of such restrictions or (2)
regarding any alternative Invesco Change of Control Transaction referenced in
the preceding clause (w), in either case, until the expiration of such offer in
accordance with its terms (as may be amended by the parties making such offer),
and (z) any special general meeting of shareholders of Invesco or written
consent of shareholders regarding any alternative Invesco Change of Control
Transaction referenced in the preceding clause (w), until the expiration of the
underlying offer or termination of the underlying agreement in accordance with
its terms (as may be amended by the parties making such offer or agreement).

--------------------------------------------------------------------------------

Section 2.3 Additional Purchases of Voting Securities.
(a) From and after the Closing and until the Governance Termination Date, at any
time that Invesco shall propose to effect an issuance (a “Stock Issuance”) of
additional Voting Securities or securities convertible into or exchangeable for
any Voting Securities (collectively, “Additional Securities”), other than in
connection with any (i) employment contract, equity compensation or other
benefit plan or other similar arrangement with or for the benefit of employees,
officers, directors or consultants approved or authorized by the Board, (ii) any
employee share purchase or profit sharing plan, or (iii) any dividend
reinvestment or direct stock purchase program that MassMutual has the right to
participate in directly, then MassMutual shall have, subject to Section 2.1, the
right to purchase directly from Invesco (in each instance, an “Additional
Invesco Stock Purchase”) up to an amount of Additional Securities of the same
class or series issued in the Stock Issuance such that following the Stock
Issuance and such purchase, MassMutual and its Controlled Affiliates will
Beneficially Own shares and/or other securities representing up to the lesser of
(A) the Voting Ownership Cap and (B) the same Ownership Percentage as they owned
immediately prior to such Stock Issuance.   The Additional Invesco Stock
Purchase shall be consummated at the same price and otherwise on the same terms
as such securities are sold to others; provided that MassMutual’s purchase price
shall be paid in cash, regardless of the form of consideration paid in the
transaction giving rise to the purchase right under this Section 2.3(a), and in
the event that such transaction giving rise to the purchase right under this
Section 2.3(a) includes any non-cash consideration, the amount to be paid by
MassMutual in cash in lieu of such other consideration shall be equal to the
Fair Market Value of such other consideration.  Invesco shall provide such
information, to the extent reasonably available, relating to any non-cash
consideration as MassMutual may reasonably request in order to evaluate the Fair
Market Value of such non-cash consideration; provided, further, that any
purchase by MassMutual hereunder shall be conditioned on the receipt of any
prior approval of the shareholders of Invesco required under Applicable Law or
the rules of any securities exchange on which Invesco’s Voting Securities are
then listed (including, in the case of any Stock Issuance resulting from any
acquisition of another Person (or its securities, business or assets) or other
strategic transaction, by reason of having insufficient authorized share capital
to effect both the applicable transaction and the sale to Invesco of Additional
Shares), and Invesco will seek to obtain such approval as provided in the last
sentence of Section 2.3(c). If such shareholder approval is not obtained, then
Invesco shall issue the Additional Securities to MassMutual in the form of
non-voting securities, which will provide, subject to Applicable Law, that the
holders of such Additional Securities shall not be permitted to vote their
Additional Securities on any matter submitted for vote of holders of Common
Stock until such shareholder approval is obtained.  Invesco shall continue to
use commercially reasonable efforts to obtain such shareholder approval.
(b) Invesco shall give MassMutual written notice (a “Preemptive Notice”) of any
such transaction as far in advance as reasonably practicable (but not later than
the fifth (5th) Business Day prior to the planned date of commencement of such
offering, issuance or sale), which written notice shall specify the price (or
range of prices) for such Stock Issuance (or determination of Fair Market Value
(or Invesco’s good faith estimate of Fair Market Value if such determination
will require the use of an Independent Investment Banking Firm), anticipated
amount of securities, timing and other material terms upon which Invesco
proposes to offer the same (including, in the case of a registered public
offering and to the extent possible, a copy of the prospectus included in the
registration statement filed with respect to such offering).

--------------------------------------------------------------------------------

(c) MassMutual shall exercise the right provided in Section 2.3(a), if it so
desires, by delivering irrevocable written notice of such desire to Invesco,
which notice shall state the number of Additional Securities to be purchased,
not later than ten (10) Business Days after receipt of the Preemptive Notice
(the “Subscription Period”).  The completion of any purchase pursuant to this
Section 2.3(c) shall, to the extent practicable, be effected on the same date as
the completion of the transaction giving rise to the Additional Invesco Stock
Purchase right hereunder and, if not practicable, as soon as practicable
thereafter.  Each of Invesco and MassMutual agree to use commercially reasonable
efforts to secure any regulatory or shareholder approvals or other consents
necessary in connection with the offer, sale and purchase of such Additional
Securities.
(d) If MassMutual does not timely elect to purchase all of the Additional
Securities covered by the Preemptive Notice, Invesco shall be free for a period
of forty-five (45) days from the date of the Subscription Period to sell, or
enter into an agreement to sell, the Additional Securities at a price per
security not less than that set forth in the Preemptive Notice and on other
terms not materially more favorable, in the aggregate, to the purchaser than
those set forth in the Preemptive Notice without having to offer MassMutual any
further opportunity to purchase Additional Securities.  Any such agreement to
sell must provide for the completion of the sale within ninety (90) days of the
date of entry into the applicable agreement (subject to the extension by up to
an additional ninety (90) days to the extent necessary to obtain any approvals
or consents under Applicable Law); provided that if such agreement is for the
acquisition of another Person (or its securities, business or assets),
regardless of the form of such acquisition, where completion requires
regulatory, competition, shareholder or fund holder approvals as conditions to
closing, the foregoing shall not apply and Invesco shall instead be entitled to
effect such transaction in accordance with the timeframes provided for under the
applicable transaction documentation without having to offer MassMutual any
further opportunity to purchase Additional Securities.  If Invesco has not sold
the Additional Securities covered by the Preemptive Notice, or entered into a
definitive agreement to sell such Additional Securities, within such ninety (90)
day period, or has so entered into such an agreement but has not consummated the
sale of such Additional Securities within such ninety (90) day period (subject
to extension as permitted in this subsection (d), including the proviso to the
immediately preceding sentence), then the provisions of this Section 2.3 shall
again apply to any proposed Stock Issuance.
Section 2.4                 Invesco Share Repurchases.  Notwithstanding any
other provision of this Agreement, if Invesco engages in any share repurchase
program or self-tender that (i) has or would reasonably be expected to have the
effect of causing the Beneficial Ownership of Invesco Capital Stock by
MassMutual and its Controlled Affiliates to exceed twenty-four and one-half
percent (24.5%) of the Total Voting Power of Invesco Capital Stock (the
“Incremental Voting Ownership Cap”) or (ii) would otherwise reasonably be likely
to result in an “assignment” of any investment advisory agreement of Invesco or
its Affiliates under the Investment Advisers Act or Investment Company Act (a
“Deemed Assignment”), then MassMutual shall, at the request of Invesco, promptly
sell (and/or cause its Controlled Affiliates to sell if necessary) in such share
repurchase program or self-tender such number of shares of Invesco Capital Stock
to Invesco as would be necessary to prevent the occurrence of any of the events
specified in the preceding clauses (i) and (ii), with the applicable purchase
price equal to (x) in the case of any self-tender, the highest price paid by
Invesco to other holders of Invesco Capital Stock in such self-tender and (y) in
the case of any share repurchase program, at the volume weighted average trading
price of the Invesco Capital Stock over the ten (10) trading days immediately
preceding the repurchase date; provided, however, that at MassMutual’s request,
in lieu of such sale of shares, Invesco shall cooperate with MassMutual in using
their respective reasonable best efforts to identify an alternative method of
preventing the occurrence of a Deemed Assignment (e.g., seeking to use an
irrevocable voting trust in a manner that would prevent such shares from being
taken into consideration in determining “control” for purposes of the Investment
Advisers Act or Investment Company Act), and the parties shall, at MassMutual’s
request, employ any such method that the Board determines in good faith will not
result in the occurrence of a Deemed Assignment.  If at any time or from time to
time Invesco becomes aware that any share repurchase program or self-tender has
caused, or could reasonably be expected to cause, the Beneficial Ownership by
MassMutual and its Controlled Affiliates of Invesco Capital Stock that exceeds
its Voting Ownership Cap or Incremental Voting Ownership Cap, Invesco shall
promptly notify MassMutual thereof.

--------------------------------------------------------------------------------

ARTICLE III



TRANSFERS


Section 3.1                    General Transfer Restrictions.  The right of
MassMutual and its Controlled Affiliates to Transfer any Beneficially Owned
Invesco Capital Stock is subject to the restrictions set forth in this Article
III, and no Transfer of Beneficially Owned Invesco Capital Stock by MassMutual
or any of its Controlled Affiliates may be effected except in compliance with
this Article III.  Any attempted Transfer in violation of this Agreement shall
be of no effect and null and void, regardless of whether the purported
transferee has any actual or constructive knowledge of the Transfer restrictions
set forth in this Agreement, and shall not be recorded in the register of
members of Invesco.
Section 3.2                    Restrictions on Transfer.Until the applicable
Transfer Restriction Termination Date, MassMutual shall not, and shall not
permit its Controlled Affiliates to, Transfer any Beneficially Owned Invesco
Capital Stock or agree to Transfer, directly or indirectly, any Beneficially
Owned Invesco Capital Stock other than to a Controlled Affiliate of MassMutual
which agrees in writing with Invesco to be bound by this Agreement as fully as
if it were an initial signatory hereto, or to Invesco directly pursuant to the
provisions of this Agreement or pursuant to share repurchase programs or any
privately negotiated transaction among MassMutual and Invesco as may be in
effect from time to time.  Following the Transfer Restriction Termination Date,
until the Governance Termination Date, the restrictions on Transfer set forth in
the preceding sentence shall continue in full force and effect with respect to
Invesco Voting Securities, except they shall not apply to Transfers of Invesco
Voting Securities:
(a) pursuant to (i) the restrictions of Rule 144 under the Securities Act
applicable to sales of securities by Affiliates of an issuer (regardless of
whether MassMutual is deemed at such time to be an Affiliate of Invesco) or (ii)
privately negotiated transactions to any Person described in Rule 13d-1(b)(1)
under the Exchange Act who is eligible to report the holdings of Invesco Voting
Securities on Schedule 13G and who, after consummation of such transaction,
would have Beneficial Ownership of Invesco Voting Securities  representing in
the aggregate less than ten percent (10%) of the Total Voting Power of Invesco
Capital Stock; or any other Person who after consummation of such transaction
would have Beneficial Ownership of Invesco Voting Securities representing in the
aggregate less than five percent (5%) of the Total Voting Power of Invesco
Capital Stock;
(b) pursuant to a distribution to the public, registered under the Securities
Act, in which MassMutual uses its commercially reasonable efforts to (x) effect
as wide a distribution of such Invesco Voting Securities as is reasonably
practicable, and (y) not knowingly, after inquiry, sell any shares of Invesco
Voting Securities to any Person other than any Person:
(i) described in Section 13d-1(b)(1) under the Exchange Act who is eligible to
report the holdings of Invesco Voting Securities on Schedule 13G and who, after
consummation of such offering, would have Beneficial Ownership of Invesco Voting
Securities representing in the aggregate less than ten percent (10%) of the
Total Voting Power of Invesco Capital Stock; or
(ii) any other Person who after consummation of such offering would have
Beneficial Ownership of Invesco Voting Securities representing in the aggregate
less than five percent (5%) of the Total Voting Power of Invesco Capital Stock;
(c) with the prior written consent of the Board; or
(d) required pursuant to Section 2.4.
Section 3.3 Legend on Securities.
(a) Each certificate or book-entry notation representing shares of Invesco
Capital Stock Beneficially Owned by MassMutual or its Controlled Affiliates and
subject to the terms of this Agreement shall bear the following legend:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY
STATE OR OTHER JURISDICTION. THEY MAY NOT BE SOLD OR OFFERED FOR SALE IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SUCH
ACT AND ANY APPLICABLE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION OR AN
EXEMPTION FROM SUCH REGISTRATION UNDER SUCH ACT AND SUCH LAWS. THE ISSUER OF
THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
THE ISSUER THAT SUCH OFFER, SALE OR OTHER TRANSFER OTHERWISE COMPLIES WITH THE
SECURITIES ACT AND ANY APPLICABLE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION.  THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO
ADDITIONAL RESTRICTIONS ON TRANSFER AND CERTAIN OTHER LIMITATIONS SET FORTH IN A
CERTAIN SHAREHOLDER AGREEMENT DATED AS OF MAY 24, 2019, BETWEEN INVESCO  (THE
“COMPANY”) AND MASSMUTUAL, AS THE SAME MAY BE AMENDED FROM TIME TO TIME (THE
“AGREEMENT”), COPIES OF WHICH AGREEMENT ARE ON FILE AT THE PRINCIPAL EXECUTIVE
OFFICES OF THE COMPANY.”

--------------------------------------------------------------------------------

(b) Upon any acquisition by MassMutual or its Controlled Affiliates of
additional shares of Invesco Capital Stock, MassMutual shall, or shall cause
such Controlled Affiliate(s) to, submit any certificates representing such
shares of Invesco Capital Stock to Invesco so that the last sentence (other than
the word “additional”) of the legend required by Section 3.3(a) may be placed
thereon (if not so endorsed upon issuance).
(c) Invesco may make a notation on its records or give instructions to any
transfer agents or registrars for Invesco Capital Stock in order to implement
the restrictions on Transfer set forth in this Agreement.
(d) In connection with any Transfer of shares of Beneficially Owned Invesco
Capital Stock, the transferor shall provide Invesco with such customary
certificates, opinions and other documents as Invesco may reasonably request to
assure that such Transfer complies fully with this Agreement and with applicable
securities and other Applicable Laws.  In connection with any Transfer pursuant
to Section 3.2(a)(i)(A) or (ii), Invesco shall remove such portion of the
foregoing legend as is appropriate in the circumstances.
Section 3.4 Right of First Offer.
(a) In the event that MassMutual and/or any of its Controlled Affiliates intends
to Transfer any shares of Series A Preferred Stock to any Person other than an
Affiliate, prior to effecting or entering into any agreement to effect such
Transfer, MassMutual shall provide written notice to Invesco (i) setting forth
its and/or any of its Controlled Affiliate’s intent to effect such Transfer, the
manner of effecting the Transfer, the number of Series A Preferred Stock to be
transferred, and the proposed price per share of Series A Preferred Stock and
(ii) irrevocably offering to Invesco the right to purchase any or all of such
shares on the terms proposed (“Transfer Notice”).  Upon receipt of a Transfer
Notice, Invesco will have the right to purchase all, but not less than all, of
the shares proposed to be Transferred, at the price and otherwise on the terms
set forth in the Transfer Notice, by delivery to MassMutual, not more than ten
(10) Business Days  following receipt of the Transfer Notice, a written notice
irrevocably electing to purchase all, but not less than all, of the shares of
Series A Preferred Stock on the terms proposed (“Acceptance Notice”).
(b) The parties shall complete such sale as promptly as reasonably practical,
and in any event not later than the fifteenth (15th) Business Day (or, if the
aggregate purchase price to be paid by Invesco is more than $1,000,000,000, the
thirtieth (30th) Business Day) following the timely delivery of the Acceptance
Notice.
(c) If Invesco does not timely elect to purchase all of the Series A Preferred
Stock covered by the Transfer Notice, or timely elects to purchase but does not
consummate such sale within the time periods required pursuant to subsection
(b), MassMutual or its Controlled Affiliate shall be free for a period of
forty-five (45) days from the date of the Transfer Notice to sell, or enter into
an agreement to sell, shares of Series A Preferred Stock at a price per share
not less than 97.5% of the price as set forth in the Transfer Notice and
otherwise on other terms not materially more favorable to the purchaser, in the
aggregate, than those set forth in the Transfer Notice; provided, however, that
prior to selling, or entering into an agreement to sell, shares of Series A
Preferred Stock at a price per share less than 99% of the price set forth in the
Transfer Notice, MassMutual or its Controlled Affiliate shall first provide a
new Transfer Notice to Invesco irrevocably offering Invesco the right to
purchase all, but not less than all, of the shares proposed to be Transferred at
such price pursuant to the same process set forth in Section 3.4(a), except that
Invesco shall have only three (3) Business Days to provide its Acceptance
Notice.  Any such agreement to sell must provide for the completion of the sale
within ninety (90) days of the date of entry into the applicable agreement
(subject to extension by up to an additional ninety (90) days to the extent
necessary to obtain any approvals or consents under Applicable Law).

--------------------------------------------------------------------------------

(d) If MassMutual or its Controlled Affiliate has not sold the shares of Series
A Preferred Stock covered by the Transfer Notice, or entered into a definitive
agreement to sell shares of Series A Preferred Stock, in the manner permitted
under subsection (c) within such forty-five (45) day period, or has so entered
into such an agreement but has not consummated the sale of such Invesco Capital
Stock within such sixty (60) day period (subject to extension as permitted under
subsection (c)), then the provisions of this Section 3.4 shall again apply to
any proposed Transfer.
Section 3.5 Registration Rights.  MassMutual shall comply with, and shall be
entitled to the benefits of, the provisions set forth in Exhibit A hereto
governing and providing for, among other matters, registration rights with
respect to Registrable Securities (as defined in Exhibit A).
Section 3.6 Rating Agency Cooperation.  Until the Transfer Restriction
Termination Date with respect to the Series A Preferred Stock, MassMutual shall
reasonably cooperate with Invesco in connection with obtaining and maintaining a
NAIC rating for the Series A Preferred Stock which shall include, upon the
reasonable request of Invesco, communicating directly with the NAIC on Invesco’s
behalf.  MassMutual shall reimburse Invesco for all of its reasonable and
documented out-of-pocket expenses that are directly and solely related to
obtaining and maintaining such a NAIC rating.
ARTICLE IV

CORPORATE GOVERNANCE
Section 4.1 Composition of the Board.
(a) Following the Closing, the Board shall elect as a member of the Board an
individual designated by MassMutual, with the identity of such individual to be
subject to the approval of the Board, not to be unreasonably withheld, delayed
or conditioned (such individual, and any individual subsequently nominated by
MassMutual and elected to the Board in replacement of such individual pursuant
to Section 4.1(c), the “MassMutual Designee”); provided that Invesco agrees that
William Glavin is an approved individual to serve as a MassMutual Designee. 
From the Closing until the Governance Termination Date, Invesco shall use its
reasonable best efforts to cause the election of the MassMutual Designee at each
meeting of Invesco shareholders at which members of the Board are to be elected
(which, for the avoidance of doubt, shall be no less than the effort expended
with respect to other nominees of Invesco), which shall include, without
limiting the generality of the foregoing, (i) Invesco including in the slate of
nominees recommended by the Board (or the Nomination and Corporate Governance
Committee of the Board) for election at any annual or special meeting of
shareholders of Invesco at which Directors are to be elected to the Board (or
consent in lieu of a meeting) the applicable MassMutual Designee, (ii) Invesco
nominating, recommending and using its reasonable best efforts to solicit the
vote of shareholders of Invesco to elect to the Board such slate of Directors
(which efforts shall, to the fullest extent permitted by Applicable Law, include
the provision in any proxy statement prepared, used, delivered or publicly filed
by Invesco to solicit the vote of its shareholders in connection with any such
meeting the recommendation of the Board that the shareholders of Invesco vote in
favor of the slate of directors nominated by the Board (or the Nomination and
Corporate Governance Committee of the Board), including the MassMutual Designee,
and against the election of any candidate or slate not so nominated) and (iii)
for any meeting (or consent in lieu of meeting) of Invesco’s shareholders for
the election of members of the Board, the Board (or the Nominating and Corporate
Governance Committee thereof) shall not nominate, in the aggregate, a number of
nominees greater than the number of members of the Board.  If MassMutual fails
to designate a MassMutual Designee within fifteen (15) Business Days following
the written request of Invesco, then the MassMutual Designee previously
designated by MassMutual and then serving on the Board (if any) shall be the
MassMutual Designee.
(b) Until the Governance Termination Date, without the prior approval of the
MassMutual Designee, the size of the Board shall not exceed twelve (12) members;
provided, however, that the size of the Board may be temporarily expanded, but
not in excess of fourteen (14) members in total, in connection with succession
planning during the one year period preceding an anticipated retirement of one
or more members of the Board in order to facilitate overlap and successful
integration of the new director(s) replacing such prospective retiree(s).
(c) Until the Governance Termination Date, upon the resignation, retirement or
other removal from office of the MassMutual Designee, including as a result of a
failure of any MassMutual Designee to be elected or re-elected at any general
meeting of shareholders, MassMutual shall be entitled promptly to designate a
replacement MassMutual Designee who meets the qualifications of a Director and
is approved by the Board (such approval not to be unreasonably withheld, delayed
or conditioned).  Upon any such designation and reasonable approval, the Board
shall promptly elect such MassMutual Designee as a member of the Board.
(d) From January 1, 2020 until the Governance Termination Date, to the extent
permitted by Applicable Law (including any requirements under the Exchange Act,
the Internal Revenue Code or the rules of the New York Stock Exchange or any
other applicable securities exchange on which the Common Stock is then listed),
the MassMutual Designee shall be entitled to be a member of each standing
committee of the Board.  In the event that such Applicable Laws do not permit
the MassMutual Designee to serve on certain committees of the Board, the
MassMutual Designee shall be entitled to serve as an observer on such
committee(s) to the extent permitted by Applicable Law.

--------------------------------------------------------------------------------

(e) Each MassMutual Designee serving on the Board shall be subject to the
policies and requirements of Invesco and the Board in a manner consistent with
the application of such policies and requirements to other members of the Board
(including as to the timing and contents of any nomination questionnaire or
other information disclosure), and shall be entitled to the same rights,
privileges and compensation applicable to all other members of the Board
generally or to which all such members of the Board are entitled.  In
furtherance of the foregoing, Invesco shall indemnify, exculpate and reimburse
fees and expenses of the MassMutual Designee (including by entering into an
indemnification agreement in form substantially similar to Invesco’s form of
director indemnification agreement (if any)) and provide the MassMutual Designee
with director and officer insurance to the same extent it indemnifies,
exculpates, reimburses and provides insurance for the other members of the Board
pursuant to the Bye-Laws, Applicable Law or otherwise.  Invesco will prepare and
provide, or cause to be prepared and provided, to the MassMutual Designee (in
its capacity as such), any information, and access to information, relating to
Invesco and its Subsidiaries as and when provided to other members of the Board
or committee thereof (other than any information in connection with evaluating
or negotiating any transaction with MassMutual or its Controlled Affiliates).
(f) To the maximum extent permitted by Applicable Law, Invesco hereby renounces,
and the Board shall adopt a resolution renouncing, any interest or expectancy
in, or any right to be offered an opportunity to participate in, business
opportunities or classes or categories of business opportunities that are
developed by or presented to a MassMutual Designee other than in his or her
capacity as a member of the Board, even if the opportunity is one that Invesco
or its Subsidiaries might reasonably be deemed to have pursued or had the
ability or desire to pursue if granted the opportunity to do so, and the
MassMutual Designee shall not have any duty to communicate or offer such
business opportunity to Invesco or any of Invesco’s Affiliates.  Notwithstanding
the foregoing, a MassMutual Designee who is offered an opportunity expressly in
his or her capacity as a Director shall be obligated to communicate such
opportunity to Invesco.
Section 4.2 Certain Approval Rights of MassMutual.  Until the Governance
Termination Date, Invesco shall not enter into or effectuate any of the
following transactions without the prior written approval of MassMutual:
(a) change its capital structure in a manner that would be reasonably likely to
result in a two-level (or greater) downgrade in Invesco’s corporate credit
rating by at least one Rating Agency;
(b) any amendment to its Memorandum of Association or Bye-Laws that would
adversely affect the rights of MassMutual, on the one hand, compared to the
holders of Invesco Capital Stock generally, on the other hand;
(c) adopt a shareholder rights plan;

--------------------------------------------------------------------------------

(d) any voluntary bankruptcy or similar filing or declaration by Invesco or any
of its material Subsidiaries;
(e) any acquisition, whether by merger, amalgamation, scheme or plan of
arrangement or consolidation or similar business combination transaction, or any
exchange of equity interests, purchase of equity interests or assets or similar
transaction, of any Person or business, if such acquisition involves issuance of
Invesco Capital Stock constituting more than ten percent (10%) of the Total
Voting Power of Invesco Capital Stock issued and outstanding immediately after
completion of such acquisition; provided, however, that the foregoing shall not
apply if all of clauses (1)-(5) are true: (1) Invesco shall have the ability to,
and shall irrevocably offer, to exchange shares of Series A Preferred Stock
Beneficially Owned by MassMutual and its Controlled Affiliates for shares of
Common Stock such that, immediately after completion of such acquisition,
MassMutual and its Controlled Affiliates will Beneficially Own Invesco Capital
Stock representing the lesser of (x) an Ownership Percentage after the
completion of such acquisition equal to the Voting Ownership Cap, and (y) the
same Ownership Percentage as they owned immediately prior to the completion of
such acquisition (and for the avoidance of doubt, such exchange shall be
consummated concurrently with the closing of such acquisition), (2) MassMutual
and its Controlled Affiliates Beneficially Own sufficient Series A Preferred
Stock to enable such exchange of Series A Preferred Stock for Common Stock, (3)
such exchange of Series A Preferred Stock for Common Stock would be effected at
Fair Market Value, (4) such exchange of Series A Preferred Stock for Common
Stock would not result in MassMutual or its Controlled Affiliates experiencing a
reduction in regulatory capital that would require MassMutual or its Controlled
Affiliates to raise additional regulatory capital or result in any disciplinary
action or limitations on its ability to engage in its insurance business and
operations and (5) such exchange is tax-free pursuant to Section 1036 of the
Code and/or qualifies as a “recapitalization” within the meaning of Section
368(a)(1)(E) of the Code  and does not otherwise result in any materially
adverse tax consequences to MassMutual or its Affiliates (disregarding, for this
purpose, the application of Treasury Regulations Section 1.305-7(c)(1)(ii)) and
assuming, for this purpose, that a new gain recognition agreement is entered
into in accordance with Treasury Regulations Section 1.367(a)-8(k)(5) in respect
of the Common Stock received pursuant to such exchange);
(f) any change in accounting principles that is disproportionately adverse to
MassMutual and its Affiliates, on the one hand, as compared to other holders of
Invesco Capital Stock, on the other hand, except to the extent required by
changes in GAAP or Applicable Law;
(g) materially alter Invesco’s principle line of business; or
(h) adopt any qualifications of a Director to be imposed upon a MassMutual
Designee, other than those required by the Bye-Laws as of the date of the Merger
Agreement, or those generally applicable to all Directors.
Section 4.3 Voting Agreements.
(a) Until the Governance Termination Date, MassMutual shall, and shall cause its
Controlled Affiliates, to vote, or act by written consent with respect to, all
of the shares of Invesco Capital Stock Beneficially Owned by it or its
Controlled Affiliates and entitled to vote on such matter(s) (i) in favor of
each matter required to effectuate any provision of this Agreement and against
any matter the approval of which would be inconsistent with any provision of
this Agreement and (ii) to the extent consistent with clause (i) above, in
accordance with the recommendation of the Board on all matters approved by the
Board relating to (A) the elections of Directors, (B) matters that have been
approved or recommended by the Compensation Committee of the Board, (C) any
Invesco Change of Control Transaction that the Board (so long as it includes the
MassMutual Designee) has unanimously recommended in favor of or against, as
applicable, and (D) any transaction that arises out of a breach by MassMutual of
its obligations under Section 2.2; provided, however, that it is understood and
agreed that MassMutual and its Controlled Affiliates shall be permitted to vote
all of their shares of Invesco Capital Stock in their sole discretion with
respect to any Invesco Change of Control Transaction presented to the holders of
Invesco Capital Stock for their vote and not opposed or supported by the Board
(so long as it includes the MassMutual Designee) on a unanimous basis and not
arising out of a breach by MassMutual of its obligations under Section 2.2.

--------------------------------------------------------------------------------

(b) If MassMutual and its Controlled Affiliates Beneficially Own at least twenty
percent (20%) of the issued and outstanding Invesco Common Stock as of the
record date for a vote or action by written consent to be taken by the holders
of Invesco Common Stock on any matter, MassMutual shall, and shall cause its
Controlled Affiliates to, vote, or act by written consent with respect to, any
such matter as recommended by the Board to the extent such matter does not
conflict with any provision of this Agreement; provided, however, that in the
event the Board of Directors of MassMutual determines in good faith that voting
as recommended by the Board with respect to a particular matter would reasonably
be likely to violate its fiduciary duties to its policyholders, MassMutual and
its Controlled Affiliates shall be permitted to abstain from voting their shares
with respect to such matter in lieu of voting as recommend by the Board;
provided, further, that MassMutual and its Controlled Affiliates shall retain
its sole discretion to vote regarding matters for which it is permitted to act
pursuant to the proviso to Section 4.3(a).
(c) MassMutual shall, and shall cause each of its Controlled Affiliates who hold
Invesco Capital Stock entitled to vote on any matter, to be present in person or
represented by proxy at all meetings of securityholders of Invesco so that all
Voting Securities Beneficially Owned by MassMutual and its Controlled Affiliates
shall be counted as present for the purpose of determining the presence of a
quorum at such meeting and to vote such shares in accordance with this Section
4.3.
(d) Notwithstanding the foregoing, (i) if the Board shall unreasonably reject a
proposed MassMutual Designee who is otherwise eligible to serve pursuant to
Applicable Law and the policies and requirements applicable to all other members
of the Board, then Sections 2.2(a)(vi) and 4.3(a) shall be suspended for the
duration of such failure and (ii) if the Board shall fail to nominate for
election (or, as applicable, promptly appoint) as a Director a proposed
MassMutual Designee who is reasonably acceptable to the Board or otherwise is in
material breach of its other material obligations pursuant to Section 4.1 (other
than a breach as described in the immediately preceding clause (i)) and fails to
cure such breach of such other obligations within fifteen (15) Business Days
following written notice thereof by MassMutual to Invesco, then Sections 2.2,
3.1, 3.2, 3.4, 4.3(a), 4.3(b) and 4.3(c) shall cease to be of any further force
and effect.
Section 4.4 Information Rights.
(a) Invesco acknowledges that the investment of MassMutual or its Controlled
Affiliates in Invesco are material and strategic to them.  Accordingly, Invesco
shall provide to MassMutual and its representatives, (i) on an ongoing and
current basis, such access to the information set forth on Schedule I and (ii)
access to such other  personnel and information, including with respect to
Invesco’s business, operations, plans and prospects, during normal business
hours, as MassMutual may reasonably request from time to time in order to
appropriately manage and evaluate its investment in Invesco. In addition to the
foregoing, Invesco shall provide MassMutual notice of (i) the institution of,
and/or settlement, judgment, decree award with respect to, any litigation,
arbitration or other similar proceeding, and/or any formal investigation by any
Governmental Authority having jurisdiction over Invesco or its Affiliates, in
each case involving an allegation of wrongful conduct (including breach of
applicable agreement or violation of Applicable Law) that is reasonably likely
to materially and adversely affect the business or financial condition of
Invesco, and (ii) the occurrence of any other non-ordinary course matters with
respect to Invesco that is reasonably expected to have a material and adverse
impact on Invesco, in each case, which notice shall be provided as promptly as
is reasonably practicable under the circumstances and which notice need not
contain any information that (x) may, in the good faith judgement of Invesco and
their legal counsel, jeopardize the attorney-client privilege or (y) relate to a
pending or threatened dispute with MassMutual or any of its Affiliates.
(b) Without limiting the generality of the foregoing, Invesco agrees that:
(i) following the end of each fiscal quarter and fiscal year of Invesco, Invesco
shall provide MassMutual with (A) consolidated financial results for the
recently completed fiscal quarter and fiscal year, as applicable, of the Invesco
consolidated group (the “Invesco Group”), in each case, promptly after such
statements are prepared (including, with respect to fiscal years, audit reports
as such reports become available), together with such supporting detailed
information as MassMutual may reasonably request to enable it to prepare its own
consolidated financial statements, including MassMutual’s quarterly financial
statements and annual audited financial statements and (B) such other financial
information or documents in the possession of Invesco and any of its
Subsidiaries as MassMutual or its Representatives may reasonably request; and
(ii) Invesco shall cooperate, and use its best reasonable efforts to cause
Invesco’s independent certified public accounts (“Invesco’s Auditors”) to
cooperate, at MassMutual’s expense, with MassMutual to the extent reasonably
requested by MassMutual or its Representatives in the preparation by MassMutual
of its public earnings releases or other press releases, Annual Reports to
Policyholders and any filings made by MassMutual with any Governmental Authority
or otherwise made publicly available that include Invesco financial information
(collectively, the “MassMutual Public Filings”).  Invesco agrees to provide to
MassMutual all information that MassMutual or its Representatives reasonably
requests in connection with any MassMutual Public Filings or that, in the
reasonable judgment of MassMutual (upon the advice of counsel) is required to be
disclosed or incorporated by reference therein under any Applicable Law. 
Invesco shall use its reasonable best efforts to provide such information on a
timely basis.  Invesco shall use its reasonable best efforts to cause Invesco’s
Auditors to consent, at MassMutual’s expense, to any reference to them as
experts in any MassMutual Public Filings required under Applicable Law.
(c) Invesco shall use reasonable best efforts to timely provide MassMutual with
(x) IRS Forms 5471 with respect to any of Invesco or any of its Subsidiaries
which is a controlled foreign corporation within the meaning of Section 957 of
the Code (a “CFC”), (y) information required to (i) make calculations of Global
Intangible Low-Taxed Income under Section 951A of the Code with respect to any
CFC, including, to the extent necessary, information on foreign taxes paid, (ii)
track distributions of previously taxed income of any CFC under Section 959 of
the Code, (iii) determine the source and classification for United States
Federal income Tax purposes of dividends received by MassMutual from Invesco,
and (iv) allocate expenses pursuant to Treasury Regulations Section 1.861-8, and
(z) any other information reasonably necessary for the preparation of the
MassMutual’s U.S. federal and state income Tax Returns to the extent reasonably
requested in writing by MassMutual or its Representatives. Invesco shall provide
the foregoing information on an annual basis and will also timely provide
quarterly estimates of the foregoing information.  In the event of any material
intercompany transaction or series of transactions involving any Subsidiaries of
Invesco that is a  CFC, Invesco will promptly provide to MassMutual copies of
any transfer pricing studies undertaken in connection therewith. The obligations
set forth in this Section 4.4(c) will survive for so long as either (i)
MassMutual is a United States shareholder of Invesco or any of its Subsidiaries
within the meaning of Section 951(b) of the Code which is a CFC or (ii) Invesco
is either a specified 10-percent owned foreign corporation (within the meaning
of Section 245A of the Code) or a qualified 10-percent owned foreign corporation
(within the meaning of Section 245 of the Code) with respect to MassMutual or
any of its Affiliates.
(d) Invesco will negotiate in good faith with MassMutual to develop appropriate
protocols for each to share with the other aggregate security position
information for use in their respective compliance programs and to coordinate
share ownership reporting with MassMutual for such purpose.

--------------------------------------------------------------------------------

(e) With respect to any information provided by or on behalf of Invesco:
(i) Subject to the requirements of Applicable Law, MassMutual shall, and shall
cause its Controlled Affiliates and its and their respective Representatives to,
keep confidential, all information and documents obtained pursuant to Section
5.4(e) of the Merger Agreement and this Section 4.4 (or retained pursuant to
Section 5.4(d) of the Merger Agreement) unless such information (A) is or
becomes publicly available other than as a result of a breach of this Section
4.4(e) by it or its Controlled Affiliates or its or their respective
Representatives; (B) was within its possession prior to being furnished to it by
or on behalf of Invesco, provided that the source of such information was not
known by it to be bound by a confidentiality agreement with, or other
contractual or legal obligation of confidentiality to, Invesco with respect to
such information; (C) is or becomes available to such Person or any of its
Representatives on a non-confidential basis from a source other than Invesco or
any of its Affiliates or its or their respective Representatives, provided that
such source was not known to it to be bound by a confidentiality agreement with,
or other contractual or legal obligation of confidentiality to, Invesco or any
of its Affiliates or its or their respective Representatives with respect to
such information; or (D) is independently developed by or on its behalf without
violating any of its obligations under this Section 4.4(e); provided that the
exceptions in clauses (B), (C) and (D) shall not apply with respect to any
information retained or obtained pursuant to Sections 5.4(d) and (e) of the
Merger Agreement).
(ii) In the event MassMutual believes that it is legally required to disclose
any information or documents contemplated by this Section 4.4(e), it shall to
the extent reasonably practicable under the circumstances provide reasonable
prior notice to Invesco so that Invesco may, at its own expense, seek a
protective order or otherwise take reasonable steps to protect the
confidentiality of such information, and MassMutual shall cooperate reasonably
(at Invesco’s expense) with respect to such efforts.
(iii) Notwithstanding the foregoing, MassMutual may disclose any information or
documents contemplated by this Section 4.4(e) (A) (1) in response to a routine
examination by, or request of, any Governmental Authority that does not target
Invesco or its Affiliates or this Agreement, in each case so long as the
information provided is limited to that requested or (2) otherwise provided to
the Massachusetts Division of Insurance in the ordinary course of business of
MassMutual and its Affiliates and, in each case, MassMutual exercises measures
with respect to maintaining the confidentiality of any such disclosed
information consistent with the care it takes to maintain the confidentiality of
its own comparable information similarly disclosed or (B) in a filing with any
Governmental Authority to the extent required by Applicable Law, provided that
in the case of clause (B) it shall to the extent reasonably practicable under
the circumstances provide prior notice to Invesco.
(iv) The rights of MassMutual and the obligations of Invesco hereunder shall be
subject to Applicable Laws relating to the exchange of information and other
Applicable Laws.
ARTICLE V

MISCELLANEOUS


Section 5.1 Conflicting Agreements.  Each party represents and warrants that it
has not granted and is not a party to any proxy, voting trust or other agreement
that is inconsistent with or conflicts with any provision of this Agreement. 
Invesco shall use its reasonable best efforts to take or cause to be taken all
lawful action necessary or appropriate to ensure that at all times the
Memorandum of Association and Bye-Laws and the corresponding constituent
documents of its Subsidiaries contain provisions consistent with the terms of
this Agreement and do not contain any provisions inconsistent herewith.
Section 5.2 Termination.  Except as otherwise provided in this Agreement, this
Agreement shall terminate upon the later of the Governance Termination Date and
the Transfer Restriction Termination Date; provided that (a) Section 4.4(e)
shall survive for a period of three years following the last date on which
information was provided to MassMutual pursuant to this Agreement
notwithstanding any earlier termination of this Agreement, (b) Section 3.5 and
the provisions of Exhibit A shall survive in accordance with the terms of
Exhibit A, (c) Sections 4.4(a) and (b) shall survive until the later of (i) the
Governance Termination Date and (ii) the date MassMutual no longer accounts for
its investment in Invesco under the equity method of accounting (determined in
accordance with GAAP as applicable to MassMutual) and (d) Section 4.4(c) will
survive for so long as either (i) MassMutual is a United States shareholder of
Invesco or any of its Subsidiaries within the meaning of Section 951(b) of the
Code which is a CFC or (ii) Invesco is either a specified 10-percent owned
foreign corporation (within the meaning of Section 245A of the Code) or a
qualified 10-percent owned foreign corporation (within the meaning of Section
245 of the Code) with respect to MassMutual or any of its Affiliates. Nothing in
this Section 5.2 shall be deemed to release any party from any liability for any
willful and material breach of this Agreement occurring prior to the termination
hereof or to impair the right of any party to compel specific performance by any
other party of its obligations under this Agreement.
Section 5.3 Ownership Information.  For purposes of this Agreement, (i) all
determinations of the amount of issued and outstanding Invesco Capital Stock
shall be based on information set forth in the most recent quarterly or annual
report, and any current report subsequent thereto, filed by Invesco with the
Commission, unless Invesco shall have updated such information by delivery of
written notice to MassMutual and (ii) any shares of Capital Stock or Voting
Securities held in treasury or belonging to any Subsidiary of a Person which are
not entitled to be voted or counted for purposes of determining the presence of
a quorum at a meeting of shareholders shall be disregarded in calculating the
number of issued and outstanding shares of Capital Stock or Voting Securities
and the number of shares of Capital Stock or Voting Securities of any Person
Beneficially Owned by any other Person as of any date.
Section 5.4 Amendment and Waiver.  Except as otherwise provided herein, this
Agreement may not be amended except by an instrument in writing signed on behalf
of each of the parties hereto.  The failure of any party to enforce any of the
provisions of this Agreement shall in no way be construed as a waiver of such
provisions and shall not affect the right of such party thereafter to enforce
each and every provision of this Agreement in accordance with its terms.
Section 5.5 Severability.  If any provision of this Agreement shall be declared
by any court of competent jurisdiction to be illegal, void or unenforceable, all
other provisions of this Agreement shall not be affected and shall remain in
full force and effect.
Section 5.6 Entire Agreement.  Except as otherwise expressly set forth herein,
this Agreement embodies the complete agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersedes and
preempts any prior understandings, agreements or representations by or among the
parties, written or oral, that may have related to the subject matter hereof in
any way.  Without limiting the generality of the foregoing, to the extent that
any of the terms hereof are inconsistent with the rights or obligations of
MassMutual or any of its Controlled Affiliates under any other agreement with
Invesco, the terms of this Agreement shall govern.
Section 5.7 Successors and Assigns.  Neither this Agreement nor any of the
rights or obligations of any party under this Agreement shall be assigned, in
whole or in part (except by operation of law pursuant to a merger, amalgamation,
scheme or plan of arrangement or consolidation or similar business combination
transaction), by any party without the prior written consent of the other
parties, provided, that MassMutual may assign its rights and obligations
hereunder (in whole or in part) to a Controlled Affiliate that agrees in writing
with Invesco to be bound by this Agreement as fully as if it were an initial
signatory hereto, and any such transferee may thereafter make corresponding
assignments in accordance with this proviso.  Subject to the foregoing, this
Agreement shall bind and inure to the benefit of and be enforceable by the
parties hereto and their respective successors and permitted assigns.

--------------------------------------------------------------------------------

Section 5.8 Counterparts.  This Agreement may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.
Section 5.9 Remedies.
(a) Each party hereto acknowledges that monetary damages would not be an
adequate remedy in the event that each and every one of the covenants or
agreements in this Agreement are not performed in accordance with their terms,
and it is therefore agreed that, in addition to and without limiting any other
remedy or right it may have, the non-breaching party will have the right to an
injunction, temporary restraining order or other equitable relief in any court
of competent jurisdiction enjoining any such breach and enforcing specifically
each and every one of the terms and provisions hereof.  Each party hereto agrees
not to oppose the granting of such relief in the event a court determines that
such a breach has occurred, and to waive any requirement for the securing or
posting of any bond in connection with such remedy.
(b) All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.
Section 5.10                                        Notices.  All notices and
other communications hereunder shall be in writing and shall be deemed given if
delivered personally or upon receipt of delivery conformation if sent by email,
on the first Business Day following the date of dispatch if delivered by a
recognized next day courier service, or on the third Business Day following the
date of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid.  All notices hereunder shall be delivered as set
forth below, or pursuant to such other instructions as may be designated in
writing by the party to receive such notice.
If to MassMutual:
Massachusetts Mutual Life Insurance Company
One Marina Park, Suite 800
Boston, MA 02210
Attention:  Aaron T. Miller, Head of Strategy & Corporate Development
Email:  AaronMiller@MassMutual.com

--------------------------------------------------------------------------------

with a copy to:
Massachusetts Mutual Life Insurance Company
1295 State Street
Springfield, MA 01111
Attention: General Counsel
Email: mjoconnor@massmutual.com
with a copy (which shall not constitute notice) to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017
Email:  ecooper@stblaw.com
Attention: Elizabeth A. Cooper, Esq.


If to Invesco:
Invesco Ltd.
1555 Peachtree Street, NE
Atlanta, Georgia
Attention: Kevin Carome
Email:  kevin.carome@invesco.com


with a copy to:


Invesco Ltd.
1555 Peachtree Street, NE
Atlanta, Georgia
Attention: Loren Starr
Email:  loren.starr@invesco.com
with a copy (which shall not constitute notice) to:
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY  10019
Email:  ngdemmo@wlrk.com
Attention:  Nicholas G. Demmo, Esq.
Section 5.11 Governing Law; Consent to Jurisdiction.
(a) This Agreement shall be governed by and construed in accordance with the
Laws of the State of New York (except to the extent that mandatory provisions of
the Laws of Bermuda govern), without giving effect to its principles or rules of
conflict of laws, to the extent such principles or rules are not mandatorily
applicable by statute and would permit or require the application of the Laws of
another jurisdiction.  Each of the parties hereto submits to the exclusive
jurisdiction of any state or federal court sitting in the Borough of Manhattan
in the City of New York for any action, proceeding or investigation in any court
or before any Governmental Authority (“Litigation”) arising out of or relating
to this Agreement and the transactions contemplated hereby.  Each of the parties
hereto hereby irrevocably and unconditionally waives, and agrees not to assert,
by way of motion, as a defense, counterclaim or otherwise, in any such
Litigation, the defense of sovereign immunity, any claim that it is not
personally subject to the jurisdiction of the aforesaid courts for any reason
other than the failure to serve process in accordance with this Section 5.11,
that it or its property is exempt or immune from jurisdiction of any such court
or from any legal process commenced in such courts (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise), and to the fullest extent
permitted by Applicable Law, that the Litigation in any such court is brought in
an inconvenient forum, that the venue of such Litigation is improper, or that
this Agreement, or the subject matter hereof, may not be enforced in or by such
courts and further irrevocably waives, to the fullest extent permitted by
Applicable Law, the benefit of any defense that would hinder, fetter or delay
the levy, execution or  collection of any amount to which the party is entitled
pursuant to the final judgment of any court having jurisdiction.  Each of the
parties irrevocably and unconditionally waives, to the fullest extent permitted
by Applicable Law, any and all rights to trial by jury in connection with any
Litigation arising out of or relating to this Agreement or the transactions
contemplated hereby.

--------------------------------------------------------------------------------

(b) Each of the parties expressly acknowledges that the foregoing waiver is
intended to be irrevocable under the Laws of the State of New York, Bermuda,
Massachusetts and of the United States of America; provided that consent by
MassMutual and Invesco to jurisdiction contained in this Section 5.11 is solely
for the purpose referred to in this Section 5.11 and shall not be deemed to be a
general submission to said courts or in the State of New York other than for
such purpose.
Section 5.12 Interpretation.
(a) Unless the context otherwise requires, when a reference is made in this
Agreement to (i) Articles, Sections, Schedules or Exhibits, such reference shall
be to an Article of, Section of, Schedule to or Exhibit to this Agreement; (ii)
“paragraphs”, “subparagraphs”, or “clauses” shall be deemed references to
separate paragraphs, subparagraphs or clauses of the section or subsection in
which the reference occurs; (iii) any Contract (including this Agreement) or Law
shall be deemed references to such Contract or Law as amended, supplemented or
modified from time to time in accordance with its terms and the terms hereof, as
applicable, and in effect at any given time (and, in the case of any Law, to any
successor provisions thereof); (iv) any Person shall be deemed references to
such Person’s successors and permitted assigns, and in the case of any
Governmental Authority, to any Person(s) succeeding to its functions and
capacities; and (v) any Law shall be deemed references to all rules and
regulations promulgated thereunder.
(b) The table of contents and headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
(c) Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.”  “Writing”, “written” and comparable terms refer to printing,
typing and other means of reproducing words (including electronic media) in a
visible form.
(d) If a term is defined as one part of speech (such as a noun), it shall have a
corresponding meaning when used as another part of speech (such as a verb). 
Terms defined in the singular have the corresponding meanings in the plural, and
vice versa.  Unless the context of this Agreement clearly requires otherwise,
words importing the masculine gender shall include the feminine and neutral
genders and vice versa.  The words “hereof,” “hereto,” “hereby,” “herein,”
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular section or article
in which such words appear.  The word “or” shall not be exclusive.
(e) Any reference to “days” means calendar days unless Business Days are
expressly specified.  If any action under this Agreement is required to be done
or taken on a day that is not a Business Day, then such action shall be required
to be done or taken not on such day but on the first succeeding Business Day
thereafter.  The phrases “the date of this Agreement,” “the date hereof” and
terms of similar import, unless the context otherwise requires, shall be deemed
to refer to the date set forth in the first paragraph of this Agreement.
(f) The parties hereto acknowledge that each party and its attorney have
reviewed this Agreement and that any rule of construction to the effect that any
ambiguities are to be resolved against the drafting party, or any similar rule
operating against the drafter of an agreement, shall not be applicable to the
construction or interpretation of this Agreement.
[Signature pages follow]
IN WITNESS WHEREOF, the parties hereto have executed this SHAREHOLDER AGREEMENT
as of the date first written above.
INVESCO LTD.


By:  /s/ Loren M. Starr


Name:  Loren M. Starr
Title:    Senior Managing Director and
                       Chief Financial Officer




MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY


By:  /s/ Roger Crandall


         Name:  Roger Crandall
          Title:    Chief Executive Officer

--------------------------------------------------------------------------------

Schedule I


Information Reporting


●
Material information relating to the credit rating of Invesco and any of its
securities (including the Series A Preferred Stock), including:

o
written correspondence with, and materials presented to, Rating Agencies; and

o
information as to the timing of, and results of, meetings with any Rating
Agencies.

●
Information relating to material changes involving executive officers.

●
Monthly management reporting packages, if any, that are prepared for the Board.

●
For the avoidance of doubt, the above information if provided to the Invesco
Board shall not be deemed to be delivered to MassMutual by virtue of the
MassMutual Designee’s receipt of such information as a board member.




--------------------------------------------------------------------------------

Exhibit A
REGISTRATION RIGHTS


                                                                                                                                                                                                                                                                                                                              







PAGE


TABLE OF CONTENTS
 
 
 
 
ARTICLE I


DEFINITIONS



 Section 1.01
Definitions
 2
      
 

ARTICLE II


REGISTRATION RIGHTS




 
 Section 2.01
 
Shelf Registration
 
6

 Section 2.02.

Demand Registration

 8
 Section 2.03.
Piggyback Registration

 9
 Section 2.04.

Withdrawal of Request for Underwritten Offering or Demand Registration

 10
 Section 2.05.

Reduction of Size of Underwritten Offering

 11
 Section 2.06.

Registration Procedures

 12
 Section 2.07.

Conditions to Offerings

 17
 Section 2.08.
Suspension Periods

 18
 Section 2.09.
Registration Expenses

 20
 Section 2.10.
Rules 144 and 144A and Regulation S

 20
 Section 2.11.
Indemnification; Contribution

 20
 Section 2.12.
Termination

 23
 Section 2.13.
Participating Shareholder

 23
 Section 2.14.
No Waiver

 23
 Section 2.15.
Depositary Shares

 23
 Section 2.16.
Limitations on Subsequent Registration Rights

 23
 Section 2.17.
Recapitalizations, Exchanges Affecting the Restrable Securities

 24
 Section 2.18.
Definitive Agreement

 24


























--------------------------------------------------------------------------------



ARTICLE I


DEFINITIONS
Section 1.01. Definitions.
(a) As used in and for purposes of this Agreement (as defined below), the
following terms have the following meanings.
“415 Shelf Registration Statement” means a Registration Statement on Form S-3
providing for an offering to be made on a continuous basis pursuant to Rule 415
under the Securities Act.
“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with, such specified Person; provided, however, that
solely for purposes of this Agreement, notwithstanding anything to the contrary
set forth herein or in the Shareholder Agreement, neither Invesco nor any of its
Affiliates shall be deemed to be a Subsidiary or Affiliate of MassMutual solely
by virtue of the Beneficial Ownership by MassMutual or any of its Affiliates of
Invesco Capital Stock, the election of the MassMutual Designee or any Preferred
Director to the Board, or any other action taken by MassMutual in accordance
with the terms and conditions of, and subject to the limitations and
restrictions set forth on such Person in, the Shareholder Agreement or the
Certificate of Designation (and irrespective of the characteristics of the
aforesaid relationships and actions under applicable Law or accounting
principles).
“Agreement” means this Exhibit A, as it may be amended, supplemented, restated
or modified from time to time.
“Automatic Shelf Registration Statement” means a Registration Statement that is
an “automatic shelf registration statement” as defined in Rule 405 promulgated
under the Securities Act.
“Demand Notice” has the meaning set forth in Section 2.02(a).
“Demand Registration” has the meaning set forth in Section 2.02(a).
“Demand Shareholders” has the meaning set forth in Section 2.02(a).
“Depositary Agreement” has the meaning set forth in Section 2.15.
“Depositary Shares” has the meaning set forth in Section 2.15.
“Employee Holder” means (a) a Person (other than MassMutual) or any of its
Affiliates who has received Shares in the Mergers (as defined in the Merger
Agreement), for so long as such Person Beneficially Owns any such Shares and
such Shares are Registrable Securities, and (b) any Permitted Transferee of such
Shares, for so long as such Permitted Transferee Beneficially Owns any such
Shares and such Shares are Registrable Securities.

--------------------------------------------------------------------------------

“Employee Registration Rights Agreement” means the Registration Rights Agreement
entered into by Employee Holders and Invesco that is attached as an exhibit to
the Letter of Transmittal.
“FINRA” means the Financial Industry Regulatory Authority.
“Indemnified Party” has the meaning set forth in Section 2.11(b).
“Indemnified Persons” has the meaning set forth in Section 2.11(b).
“Indemnifying Party” has the meaning set forth in Section 2.11(b).
“Inspectors” has the meaning set forth in Section 2.06(x).
“Law” means any domestic or foreign federal, state or local statute, law
(whether statutory or common law), ordinance, rule, administrative
interpretation, regulation, order, writ, directive, policy, guideline or other
requirement (including those of any self-regulatory organization).
“Losses” means any and all damages, liabilities, losses, obligations, claims of
any kind, interest, fines, penalties, assessments, costs, fees, and expenses
(including reasonable fees and expenses of attorneys).
“Marketed Underwritten Offering” means an Underwritten Offering that involves
(i) one-on-one meetings or calls between investors and management of Invesco,
other than any Underwritten Offering in the form of a “block trade” which
requires not more than three (3) one-on-one calls between investors and
management of Invesco, (ii) a customary roadshow or other marketing activity
that requires members of the management of Invesco to be out of the office for
two (2) or more business days or group meetings or calls between investors and
management of Invesco or (iii) any other substantial marketing effort by the
Underwriters over a period of at least forty-eight (48) hours.
“Opting-Out Shareholder” has the meaning set forth in Section 2.13.
“Permitted Transferee” means (a) with respect to any Person, any Affiliate of
such Person that is, directly or indirectly, controlled by or under common
control with the first Person and (b) additionally (i) with respect to
MassMutual, any transferee in a Transfer permitted pursuant to the Shareholder
Agreement who acquires Common Stock or Series A Preferred Stock having a value
(based on the then-current trading price of Common Stock or the liquidation
preference of the Series A Preferred Stock, respectively) of not less than $25
million that agrees to be bound by the provisions of this Annex as if it were
the Shareholder hereunder, and (ii) with respect to any Person, other than
MassMutual, who received Shares in the Mergers (as defined in the Merger
Agreement), any transferee of such Person who acquires all Shares owned by such
Person that agrees to be bound by the provisions of the Employee Registration
Rights Agreement as a “Shareholder” thereunder.
“Piggyback Registration” has the meaning set forth in Section 2.03.

--------------------------------------------------------------------------------

“Prospectus” means the prospectus included in any Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A promulgated under the Securities Act), as amended or supplemented by
any free writing prospectus, whether or not required to be filed with the SEC,
prospectus supplement with respect to the terms of the offering of any portion
of the Registrable Securities covered by the Registration Statement and by all
other amendments and supplements to the prospectus, including post-effective
amendments, all exhibits and all material incorporated by reference or deemed to
be incorporated by reference  in such prospectus.
“Records” has the meaning set forth in Section 2.06(x).
“Registrable Securities” means all Shares currently held or hereafter acquired
by the Shareholders or Employee Holders and any other securities issued or
issuable in respect thereof, or in substitution therefor, in connection with any
share subdivision, split, bonus issue, dividend or combination, or any
reclassification, recapitalization, merger, amalgamation, consolidation,
exchange or other similar reorganization or otherwise; provided, however, that
any such Share or other stock or security shall cease to be a Registrable
Security if and when (a) it has been sold either pursuant to an effective
Registration Statement or Rule 144 or (b) in the case of Shares or such other
stock or securities held by a Shareholder or Employee Holder (as the case may
be) who both (i) is not at the time an affiliate (as such term is defined in
Rule 12b-2 under the Exchange Act) of Invesco and such Shares or other stock or
securities may immediately be sold under Rule 144 without any volume or manner
of sale restrictions, and (ii) together with its Affiliates, does not
Beneficially Own either at least 5% of the issued and outstanding Common Stock
or $500 million in the aggregate liquidation preference of Series A Preferred
Stock.
“Registration Statement” means any registration statement of Invesco that covers
any of the Registrable Securities pursuant to the provisions of this Agreement
or the Employee Registration Rights Agreement, including the Prospectus,
amendments and supplements to such registration statement, including pre- and
post-effective amendments, and all exhibits and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement.
“Rule 144” means Rule 144 promulgated under the Securities Act or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such rule.
“Section 2.13 Opt-Out” has the meaning set forth in Section 2.13.
“Shareholder” means (a) MassMutual or any of its Affiliates who has received
Shares in the Mergers (as defined in the Merger Agreement) other than Employee
Holders, for so long as such Person Beneficially Owns any such Shares and such
Shares are Registrable Securities, and (b) any Permitted Transferee of such
Shares, for so long as such Permitted Transferee Beneficially Owns any such
Shares and such Shares are Registrable Securities.
“Shareholder Agreement” refers to that certain Shareholder Agreement, dated as
of the Closing Date (as defined in the Merger Agreement), entered into between
Invesco and MassMutual, as it may be amended, supplemented, restated or modified
from time to time, to which this Agreement forms Exhibit A.
“Shareholder Information” has the meaning set forth in Section 2.11(b).
“Shares” means, (a) with respect to each Shareholder, each Employee Holder, and
each of the foregoing’s Permitted Transferees, the shares of Common Stock or
Series A Preferred Stock received as merger consideration pursuant to the Merger
Agreement and (b) additionally with respect to MassMutual and its Permitted
Transferees, all other shares of Common Stock or Series A Preferred Stock held
by them as permitted by the Shareholder Agreement.

--------------------------------------------------------------------------------

“Shelf Offering” has the meaning set forth in Section 2.01(c).
“Shelf Registration Statement” has the meaning set forth in Section 2.01(a).
“Suspension Period” has the meaning set forth in Section 2.08(a).
“Take-Down Notice” has the meaning set forth in Section 2.01(c).
“Transfer” means (i) any direct or indirect sale, assignment, disposition or
other transfer, either voluntary or involuntary, of any capital stock or
interest in any capital stock or (ii) in respect of any capital stock or
interest in any capital stock, to enter into any swap or any other agreement,
transaction or series of transactions that hedges or transfers, in whole or in
part, directly or indirectly, the economic consequence of ownership of such
capital stock or interest in capital stock, whether any such transaction, swap
or series of transactions is to be settled by delivery of securities, in cash or
otherwise.
“Transfer Restriction Termination Date” has the meaning set forth in the
Shareholder Agreement.
“Underwriter” means, with respect to any Underwritten Offering, a securities
dealer who purchases any Common Stock or Series A Preferred Stock as a principal
in connection with a distribution of such securities.
“Underwriter’s Lockup” has the meaning set forth in Section 2.07(c).
“Underwritten Offering” means a public offering of securities registered under
the Securities Act in which an Underwriter participates in the distribution of
such securities.
“Underwritten Offering Limitations” has the meaning set forth in Section
2.01(d).
(b) Any capitalized terms used but not defined herein and the term “control”
(including the terms “controlled by” and “under common control with”) have the
meanings given to such terms in the Shareholder Agreement, to which this
Agreement forms Exhibit A.



--------------------------------------------------------------------------------

ARTICLE II


REGISTRATION RIGHTS
Section 2.01. Shelf Registration.
(a) Filing. Subject to Section 2.08, Invesco will, if it is then eligible to use
a 415 Shelf Registration Statement, prepare and file a 415 Registration
Statement permitting registration of Registrable Securities for resale by
Shareholders in accordance with the methods of distribution elected by the
Shareholders (in accordance with Section 2.01(d)(iv)) and set forth in the
Registration Statement (a “Shelf Registration Statement”); provided that:
(i) if Invesco is a well-known seasoned issuer (as defined in Rule 405 of the
Securities Act), Invesco will file, no later than the earlier of (i) the
Transfer Restriction Termination Date if occurring pursuant to clause (a)(i) or
(b)(i) of the definition of Transfer Restriction Termination Date and (ii) the
tenth (10th) Business Day following the Transfer Restriction Termination Date if
occurring pursuant to any other clause thereof, an Automatic Shelf Registration
Statement (or, if at such time it has in place an effective Automatic Shelf
Registration Statement, a Prospectus thereto) useable for the resale of
Registrable Securities under the Securities Act from and after the applicable
Transfer Restriction Termination Date.
(ii) if Invesco is not a well-known seasoned issuer but is eligible to file a
415 Shelf Registration Statement (and does not have a 415 Shelf Registration
Statement available for use with respect to the Registrable Securities), Invesco
will file as far in advance as is reasonably necessary or advisable, and shall
use its reasonable best efforts, to ensure that such 415 Shelf Registration
Statement is effective under the Securities Act not later than the Transfer
Restriction Termination Date; provided, that if the Transfer Restriction
Termination Date occurs pursuant to any clause of such definition other than
clause (a)(i) or (b)(i), Invesco will make such filing not later than the tenth
(10th) Business Day following such Transfer Restriction Termination Date and
shall use its reasonable best efforts, to ensure that such 415 Shelf
Registration Statement is effective under the Securities Act as promptly as
practicable thereafter.
At the time the Shelf Registration Statement is declared effective, each
Shareholder shall be named as a selling securityholder in the Shelf Registration
Statement and the related Prospectus in such a manner as to permit such
Shareholder to deliver such Prospectus to purchasers of Registrable Securities
in accordance with applicable Law and the methods of distribution elected by the
Shareholders pursuant to Section 2.01(d)(iv).  It is acknowledged that such
Shelf Registration Statement may also list Employee Holders as selling
securityholders.  Any Shelf Registration Statement shall contain such intended
customary methods of distribution of the Shares chosen by the Shareholders in
accordance with Section 2.01(d)(iv) and contemplated hereby.


(b) Continued Effectiveness.  Until the earlier of (i) such time as all
Registrable Securities cease to be Registrable Securities or (ii) Invesco is no
longer eligible to maintain a Shelf Registration Statement, Invesco will keep
current and effective a Shelf Registration Statement with respect to resales of
all Registrable Securities following the required filing thereof, and file such
supplements or amendments to such Shelf Registration Statement as may be
necessary or appropriate in order to keep such Shelf Registration Statement
continuously effective and useable for the resale of Registrable Securities
under the Securities Act.  In the event that Invesco is no longer eligible to
maintain a Shelf Registration Statement, Invesco shall provide written notice to
the Shareholders of such ineligibility within two (2) Business Days of the date
on which Invesco becomes aware of such ineligibility.  In the case where the
Registrable Securities are Common Stock, Invesco shall use reasonable best
efforts to cause the Registrable Securities to, not later than the Transfer
Restriction Termination Date (or, in the case of any Transfer Restriction
Termination Date occurring pursuant to any clause of such definition other than
clause (a)(i) or (b)(i), not later than the tenth (10th) Business Day following
such Transfer Restriction Termination Date), be qualified for trading on any
securities exchange on which the Common Stock is listed or quoted.

--------------------------------------------------------------------------------

(c) Use of Shelf Registration Statement.  Following the Transfer Restriction
Termination Date, each Shareholder shall have the right to use any Shelf
Registration Statement then effective to Transfer all or a portion of its
Registrable Securities (i) in an unrestricted number of brokered transactions
and (ii) in Underwritten Offerings in accordance with Section 2.01(d).  Without
limiting the generality of the foregoing, at any time that a Shelf Registration
Statement is effective, if a Shareholder delivers a written notice (a “Take-Down
Notice”) to Invesco stating that it intends to effect an offering of all or part
of its Registrable Securities that are registered on such Shelf Registration
Statement (a “Shelf Offering”) and stating the number of Registrable Securities
to be included in such Shelf Offering, then Invesco shall as promptly as
practicable amend or supplement the Shelf Registration Statement and/or related
Prospectus as may be necessary in order to enable such Registrable Securities to
be distributed pursuant to the Shelf Offering.  If the Shelf Offering relates to
an Underwritten Offering, then the amendment or supplement to the Shelf
Registration Statement and/or related Prospectus shall take into account the
inclusion of Registrable Securities by any other Shareholders pursuant to
Section 2.01(d) below, and may take into account the inclusion of “Registrable
Securities” pursuant to a corresponding provision of the Employee Registration
Rights Agreement.
(d) Underwritten Offerings pursuant to Shelf Registration Statement.  Upon the
receipt by Invesco of a Take-Down Notice hereunder or pursuant to a
corresponding provision of the Employee Registration Rights Agreement from
holders of a majority of the type of Shares to be sold that they desire to sell
Registrable Securities in an Underwritten Offering, Invesco will give written
notice of such request to all other Shareholders who hold Registrable Securities
of that type, which notice shall be given in any event within five (5) Business
Days of the date on which Invesco received the initial request.  Any other
Shareholders that desire to sell Registrable Securities of that type in such
Underwritten Offering shall give written notice to Invesco within three (3)
Business Days after the date Invesco gave such other Shareholders notice of such
initial request specifying the number of Registrable Securities of that type
proposed by such Shareholder to be included in such Underwritten Offering.  A
Shareholder may change the number of Registrable Securities proposed to be
offered in any such Underwritten Offering at any time prior to the pricing of
such offering so long as such change would not materially adversely affect the
timing or success of such Underwritten Offering.  Invesco will cooperate with
such Shareholders and any Underwriter in effecting an Underwritten Offering
pursuant to the Shelf Registration Statement as promptly as reasonably
practicable with respect to all such Registrable Securities, subject to the
following limitations and conditions with respect to Underwritten Offerings (the
“Underwritten Offering Limitations”):
(i) Invesco shall not be required to effect (A) any Underwritten Offering within
one hundred and eighty (180) days after a Marketed Underwritten Offering
pursuant to this Agreement or the Employee Registration Rights Agreement, and
(B) any Underwritten Offering within ninety (90) days after another Underwritten
Offering pursuant to this Agreement or the Employee Registration Rights
Agreement.
(ii) Invesco shall not be required to effect more than two Underwritten
Offerings (including Marketed Underwritten Offerings) pursuant to this Agreement
or the Employee Registration Rights Agreement in any rolling twelve (12)-month
period.
(iii) Invesco shall not be required to effect any Underwritten Offering unless
the aggregate gross proceeds expected to be received from the sale of
Registrable Securities in such offering pursuant to this Agreement and the
Employee Registration Rights Agreement is at least $50 million (provided that in
the case of any Marketed Underwritten Offering of Series A Preferred Stock, the
aggregate gross proceeds expected to be received from the sale of such Series A
Preferred Stock pursuant to this Agreement and the Employee Registration Rights
Agreement in such offering is at least $200 million).
(iv) The holders of a majority of the type of Registrable Securities to be
offered shall be entitled to (A) select one or more nationally recognized
investment banking firms to serve as a lead Underwriter and one or more
additional Underwriters and (B) determine the plan of distribution (which shall
be in a customary form); if the Underwritten Offering is a Marketed Underwritten
Offering, Invesco shall be entitled to select an additional nationally
recognized investment banking firm to serve as a co-lead Underwriter (with each
of the two such co-lead Underwriters to be treated substantially the same in all
respects, including underwriting discounts, fees and commissions).
(e) Effect on Demand Registration Obligations.  The provisions of Section 2.02
shall not apply at any time Invesco is eligible to file and maintain the
effectiveness of a Shelf Registration Statement and so maintains the
effectiveness of such Shelf Registration Statement.

--------------------------------------------------------------------------------

Section 2.02. Demand Registration.
(a) Demand by Shareholders.  If, at any time after the applicable Transfer
Restriction Termination Date, Invesco is no longer eligible to use a Shelf
Registration Statement, then at the written request of holders of a majority of
the Registrable Securities then held by the Shareholders and Employee Holders,
Invesco will, within thirty (30) days of such request, file a Registration
Statement to register the resale of Registrable Securities pursuant to an
Underwritten Offering (a “Demand Notice”) as is so requested by such holders. 
Invesco will (i) give written notice of such request to all other Shareholders
who hold Registrable Securities (which notice shall be given in any event within
three (3) Business Days of the date on which Invesco received the applicable
Demand Notice) and will use its reasonable best efforts to register, in
accordance with the provisions of this Agreement, all Registrable Securities
that have been requested to be registered in the Demand Notice or by any other
Shareholders by written notice to Invesco given within three (3) Business Days
after the date Invesco gave such other Shareholders notice of the Demand Notice
(collectively, the “Demand Shareholders”) and (ii) will file a Registration
Statement, on an appropriate form which Invesco is then eligible to use, to
register the resale of such Registrable Securities in an Underwritten Offering
(each such registration, a “Demand Registration”).  Each Demand Notice will
specify the number of Registrable Securities proposed to be offered for sale. 
The Demand Shareholders may change the number of Registrable Securities proposed
to be offered pursuant to any Demand Registration at any time prior to the
pricing of such Underwritten Offering so long as such change would not
materially adversely affect the timing or success of the Underwritten Offering. 
Subject to Section 2.05 and with the written consent of holders of a majority of
the Registrable Securities included in the Demand Registration (such consent not
to be unreasonably withheld), Invesco may include in any registration effected
pursuant to this Section 2.02 any securities for its own account or for the
account of holders of Common Stock (other than the Shareholders and Employee
Holders).
(b) Effective Registration.  Invesco will use its reasonable best efforts to
(i) cause any Registration Statement filed in connection with a Demand
Registration to be declared effective (unless it becomes effective automatically
upon filing) as promptly as practicable after the filing thereof with the
Commission and (ii) keep such Registration Statement current and effective for a
period of not less than ninety (90) days or such longer period as, based upon
the opinion of counsel for the Underwriters, a prospectus is required by Law to
be delivered in connection with the sale of Registrable Securities by an
underwriter or dealer.  Invesco further agrees to supplement or make amendments
to each such Registration Statement as may be necessary to keep such
Registration Statement effective for the period referred to in clause
(ii) above, including (A) to respond to the comments of the SEC, if any, (B) as
may be required by the registration form utilized by Invesco for such
Registration Statement or by the instructions to such registration form, (C) as
may be required by the Securities Act or (D) as may be reasonably requested in
writing by the Demand Shareholders or any Underwriter.
(c) Limitations.  Invesco’s obligations in this Section 2.02 shall be subject to
the Underwritten Offering Limitations.
Section 2.03. Piggyback Registration.  If at any time after the Transfer
Restriction Termination Date, and in addition to the Shareholders’ rights in
Section 2.01 and Section 2.02, Invesco proposes to file a Registration Statement
under the Securities Act or consummate an Underwritten Offering with respect to
an offering of Common Stock or Series A Preferred Stock for (a) Invesco’s own
account (other than a Registration Statement on Form S-4 or S-8 (or any
substitute or successor form that may be adopted by the SEC)) or (b) the account
of any holder of  Common Stock or Series A Preferred Stock (in each case, other
than a Shareholder or Employee Holder), then Invesco shall give written notice
of such proposed filing or Underwritten Offering to the Shareholders as soon as
practicable (but in no event less than ten (10) Business Days before the
anticipated filing date).  Upon a written request given by any Shareholders to
Invesco within five (5) Business Days after delivery of any such notice by
Invesco, to include applicable Registrable Securities in such registration or
Underwritten Offering, as applicable (which request shall specify the number of
such Registrable Securities proposed to be included in such registration or
Underwritten Offering, as applicable, and shall only include securities of the
same type being sold in the Underwritten Offering to which such additional
registration relates), Invesco shall, subject to the following proviso, include
all such requested Registrable Securities in such registration or Underwritten
Offering, as applicable, on the same terms and conditions as applicable to
Invesco’s or such holder’s shares of Common Stock or Series A Preferred Stock,
as the case may be (a “Piggyback Registration”); provided, however, that if at
any time after giving written notice of such proposed filing or Underwritten
Offering, as applicable, and prior to the effective date of the Registration
Statement filed in connection with such registration, Invesco shall determine
for any reason not to proceed with the proposed registration or disposition,
then Invesco may, at its election, give written notice of such determination to
such Shareholders and, thereupon, will be relieved of its obligation to register
any Registrable Securities pursuant to this Agreement in connection with such
registration, or dispose of any Registrable Securities pursuant to this
Agreement in connection with such Underwritten Offering, as applicable.  Such
Shareholders shall, subject to Section 2.06(b), enter into a customary
underwriting agreement with the Underwriter or Underwriters selected by Invesco
with respect to any Registrable Securities sold by such Shareholders pursuant to
this Section 2.03; provided that if any Shareholder who has requested inclusion
in such offering disapproves of the terms of the related underwriting agreement,
such Shareholder shall not be required to enter into such underwriting agreement
and shall withdraw from such offering by providing written notice to Invesco and
the Underwriter(s) no later than the earlier of (x) the day prior to the time at
which the public offering price and underwriters’ discount are determined with
the Underwriter(s) and (y) the effective date of the applicable registration
statement or, in the case of a Shelf Registration Statement, take down.  No
registration of Registrable Securities effected pursuant to a request under this
Section 2.03 shall relieve Invesco of its obligations under Section 2.01 or
Section 2.02.  The registration or sale of Registrable Securities as provided in
this Section 2.03 or a corresponding provision of the Employee Registration
Rights Agreement shall not count as an Underwritten Offering for purposes of the
Underwritten Offering Limitations.
Section 2.04. Withdrawal of Request for Underwritten Offering or Demand
Registration.  Holders of a majority of the Registrable Securities of that type
then held in the aggregate by the Employee Holders and Shareholders will be
permitted to rescind a request for an Underwritten Offering pursuant to a Shelf
Registration Statement or a request for a Demand Registration without having to
reimburse Invesco for any expenses; provided that should requesting holders
that, in the aggregate, hold a majority of the Registrable Securities of the
type that previously made such request rescind such request in writing (for the
avoidance of doubt, a delay in the timing of an Underwritten Offering or a
reduction in the number of Registrable Securities proposed to be offered shall
not be deemed a rescission), each such rescinding Shareholder shall promptly
reimburse Invesco for the reasonable and documented out of pocket expenses
incurred by Invesco in connection with such request on a pro rata basis in
accordance with the number of Registrable Securities of the type that each such
Shareholder originally intended to be offered (as compared to all Registrable
Securities originally intended to be offered by all Shareholders and Employee
Holders), and following such reimbursement in full (and only at such event),
such request (including any similar request pursuant to the Employee
Registration Rights Agreement) will not count as a request for an Underwritten
Offering or Demand Registration for purposes of determining the time for future
Underwritten Offerings or Demand Registrations pursuant to Section 2.01 or
Section 2.02.
Section 2.05. Reduction of Size of Underwritten Offering.  Notwithstanding
anything to the contrary contained herein, if the lead Underwriter(s) of an
Underwritten Offering advises Invesco in writing that, in its view, the number
of shares of Common Stock or Series A Preferred Stock (including any Registrable
Securities) that Invesco, Employee Holders, Shareholders and any other Persons
intend to include in any Registration Statement or dispose of pursuant to any
Underwritten Offering exceeds the number that can be sold in such offering
without being reasonably likely to have an adverse effect on the price, timing
or distribution of the securities to be offered in such offering, then the
number of shares of Common Stock or Series A Preferred Stock to be included in
the Registration Statement, or disposed of pursuant to such Underwritten
Offering, as applicable, for the account of Invesco, Employee Holders,
Shareholders and any other Persons will be reduced to the extent necessary to
reduce the total number of securities to be included in any such Registration
Statement or disposed of pursuant to such Underwritten Offering, as applicable,
to the number recommended by such lead Underwriter(s); provided, however, that
such reduction shall be made in accordance with the following priorities:

--------------------------------------------------------------------------------

(a) priority in the case of an Underwritten Offering pursuant to Section 2.01 or
a Demand Registration pursuant to Section 2.02 will be (i) first, all
Registrable Securities  requested to be included in the Registration Statement,
or disposed of pursuant to the Underwritten Offering or the Demand Registration,
as applicable, for the account of the Shareholders and Employee Holders
participating in the Underwritten Offering pursuant to Section 2.01 or Section
2.02 or corresponding provisions of the Employee Registration Rights Agreement,
pro rata on the basis of the aggregate number of Registrable Securities sought
to be registered or disposed of by such Employee Holders and such Shareholders,
(ii) second, any Common Stock or Series A Preferred Stock proposed to be offered
by Invesco for its own account and (iii) third, pro rata among any other holders
of shares of  Common Stock or Series A Preferred Stock requested to be
registered, or disposed of, as applicable, so that the total number of
securities to be included in any such offering for the account of all such
Persons will not exceed the number recommended by such lead Underwriter;
(b) priority in the case of a Registration Statement or Underwritten Offering
initiated by Invesco for its own account which gives rise to a Piggyback
Registration pursuant to Section 2.03 will be (i) first, Common Stock or Series
A Preferred Stock proposed to be offered by Invesco for its own account, (ii)
second, the Registrable Securities of the type requested to be included in the
Registration Statement, or disposed of pursuant to the Underwritten Offering, as
applicable, for the account of the Shareholders or the Employee Holders or the
pursuant to their registration rights under Section 2.03 or corresponding
provisions of the Employee Registration Rights Agreement, respectively, pro rata
on the basis of the aggregate number of Registrable Securities of the type
sought to be registered or disposed of by such holders of Common Stock or Series
A Preferred Stock, so that the total number of securities to be included in any
such offering for the account of all such Persons will not exceed the number
recommended by such lead Underwriter and (iii) third, pro rata among any other
holders of Common Stock or Series A Preferred Stock requested to be registered,
or disposed of, as applicable, so that the total number of securities to be
included in any such offering for the account of all such Persons will not
exceed the number recommended by such lead Underwriter; and
(c) priority in the case of a Registration Statement or Underwritten Offering
initiated by Invesco for the account of holders of Common Stock or Series A
Preferred Stock (other than the Shareholders or Employee Holders) pursuant to
registration rights afforded to such holders pursuant to a contractual right
with Invesco which gives rise to a Piggyback Registration pursuant to Section
2.03 or a corresponding provision of the Employee Registration Rights Agreement
will be (i) first, the Registrable Securities of the type requested to be
included in the Registration Statement, or disposed of pursuant to the
Underwritten Offering, as applicable, for the account of the Shareholders or the
Employee Holders pursuant to their registration rights under Section 2.03 or
corresponding provision of the Employee Registration Rights Agreement,
respectively, and any other holders of shares with comparable registration
rights (including those requesting the offering pursuant to such contractual
right), pro rata on the basis of the aggregate number of Registrable Securities
of the type sought to be registered or disposed of by such holders of Common
Stock or Series A Preferred Stock, and (iii) second, Common Stock or Series A
Preferred Stock offered by Invesco for its own account, so that the total number
of securities to be included in any such offering for the account of all such
Persons will not exceed the number recommended by such lead Underwriter.
Section 2.06. Registration Procedures.  (a)  In connection with the registration
of the sale of Registrable Securities pursuant hereto, Invesco will as promptly
as reasonably practicable:
(i) Following the filing and effectiveness of any Registration Statement or
Prospectus pursuant to Section 2.01(b) or Section 2.02(b), use it reasonable
best efforts to promptly prepare and file with the Commission such amendments,
post-effective amendments and supplements to such Registration Statement and
Prospectus as may be necessary to cause or maintain the effectiveness of such
Registration Statement for so long as such Registration Statement is required to
be kept effective and to comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
Registration Statement during the period in which such Registration Statement is
required to be kept effective;
(ii) no less than five (5) Business Days prior to the initial filing of a
Registration Statement or Prospectus pursuant to Sections 2.01(a) or 2.02(a),
furnish to the relevant Shareholders copies of any such Registration Statement
or Prospectus as it is proposed to be filed, and thereafter promptly furnish
copies of each amendment and supplement thereto (in each case including all
exhibits thereto, including each preliminary Prospectus, but not including
information deemed incorporated therein unless specific to the Shareholders or
any offering pursuant hereto), along with copies of any and all correspondence
with the Commission relating such Registration Statement or Prospectus and the
Shareholders or any offering pursuant hereto, any agreement with the
Underwriters related to such offering and such other documents in such
quantities as such Shareholders may reasonably request from time to time in
order to facilitate the disposition of such Registrable Securities (including in
connection with any Underwritten Offering), and give a Representative designated
by the Shareholders and such Representative’s Representatives a reasonable
opportunity to review and comment on the same prior to filing any such
documents, it being understood that Invesco shall not file any such Registration
Statement containing any statements with respect to the Shareholders or the
“Plan of Distribution” to which the Shareholders shall reasonably object in
writing;

--------------------------------------------------------------------------------

(iii) cause Invesco’s Representatives to supply all information reasonably
requested by the relevant Shareholders, any Underwriter or their respective
Representatives in connection with the Registration Statement or Underwritten
Offering that is customarily provided by issuers and their Representatives in
connection with a Registration Statement or Underwritten Offering;
(iv) notify each Shareholder, as promptly as practicable, after it shall receive
notice thereof, of the time when such Registration Statement, or any
post-effective amendments to such Registration Statement, shall have become
effective (if not automatically effective), or a supplement to any Prospectus
forming part of such Registration Statement that relates to or could reasonably
be expected to adversely impact the Shareholders or any offering by them has
been filed or when any document is filed with the Commission that would be
incorporated by reference or deemed incorporated by reference into the
Prospectus and that relates to or could reasonably be expected to adversely
impact the Shareholders or any offering by them;
(v) use its reasonable best efforts to register or qualify such Registrable
Securities under such other securities or “blue sky” laws of such U.S.
jurisdictions as the relevant Shareholders or Underwriters reasonably request;
provided, however, that Invesco shall in no event be required to (x) qualify
generally to do business in any jurisdiction where it is not then so qualified,
(y) subject itself to taxation in any jurisdiction where it is not otherwise
then so subject, or (z) consent to general service of process in any
jurisdiction where it is not then so subject;
(vi) promptly notify the relevant Shareholders at any time when a Prospectus
relating to Registrable Securities is required to be delivered under the
Securities Act, of the happening of any event as a result of which Invesco
becomes aware that the Prospectus included in a Registration Statement or the
Registration Statement or amendment or supplement relating to such Registrable
Securities contains an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, and Invesco will promptly prepare and file with the Commission a
supplement or amendment to such Prospectus and Registration Statement so that,
as thereafter delivered to the purchasers of the Registrable Securities, such
Prospectus and Registration Statement will not contain an untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading;
(vii) advise the Underwriter(s), if any, and the relevant Shareholders promptly
and, if requested by such Persons, confirm such advice in writing, of the
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement under the Securities Act or of the suspension by any
state securities commission of the qualification of the Registrable Securities
for offering or sale in any jurisdiction, or the initiation of any proceeding
for any of the preceding purposes.  If at any time the Commission shall issue
any stop order suspending the effectiveness of the Registration Statement, or
any state securities commission or other regulatory authority shall issue an
order suspending the qualification or exemption from qualification of the
Registrable Securities under state securities or “blue sky” laws, Invesco shall
use its reasonable best efforts to obtain the withdrawal or lifting of such
order as promptly as practicable and shall promptly notify the Shareholders in
writing of any such withdrawal or lifting of such order;
(viii) enter into and perform customary agreements (including underwriting
agreements) and use reasonable best efforts to take such other actions as are
reasonably requested by the relevant Shareholders in order to expedite or
facilitate the disposition of such Registrable Securities, including, subject to
the provisions of Section 2.01(d) with respect to Underwritten Offerings,
preparing for and participating in a road show and other customary selling
efforts as the Underwriters, if any, or such Shareholders reasonably request in
order to expedite or facilitate such disposition;
(ix) if requested by the relevant Shareholders or the Underwriter(s), if any,
promptly include in any Registration Statement or Prospectus, pursuant to a
supplement or post-effective amendment if necessary, such information as such
Shareholders and such Underwriter(s), if any, may reasonably request to have
included therein, including information relating to the “Plan of Distribution”
of the Registrable Securities, information with respect to the number of
Registrable Securities being sold to such Underwriter(s), the purchase price
being paid therefor and any other terms of the offering of the Registrable
Securities to be sold in such offering, and make all required filings of such
Prospectus supplement or post-effective amendment as promptly as practicable
after Invesco is notified of the matters to be included in such Prospectus
supplement or post-effective amendment;
(x) except to the extent prohibited by applicable Law and subject to entry into
a customary confidentiality agreement or arrangement, make available, after
reasonable advance notice, for inspection by any Underwriter participating in
any disposition of such Registrable Securities and a Representative designated
by such Shareholders, if any (collectively, the “Inspectors”), during business
hours at the offices where such information is normally kept, any financial and
other records and corporate documents of Invesco (collectively, the “Records”)
as will be reasonably necessary to enable them to conduct reasonable and
customary due diligence with respect to Invesco and the related Registration
Statement and Prospectus and request the Representatives of Invesco and its
Subsidiaries to supply all information reasonably requested by any such
Inspector; provided, however, that Records and information obtained hereunder
will be used by such Inspectors only for purposes of conducting such due
diligence;

--------------------------------------------------------------------------------

(xi) use its reasonable best efforts to obtain and deliver to each Underwriter
and a Representative designated by such Shareholders, if any, a comfort letter
from the independent registered public accounting firm for Invesco (and
additional comfort letters from the independent registered public accounting
firm for any company acquired by Invesco whose financial statements are included
or incorporated by reference in the Registration Statement) in customary form
and covering such matters as are customarily covered by comfort letters as such
Underwriter and such Shareholders may reasonably request; provided, however,
that if Invesco fails to obtain such comfort letter hereunder or similar comfort
letter pursuant to the Employee Registration Rights Agreement and the relevant
offering is abandoned, then such Underwritten Offering or Demand Registration
will not count as an Underwritten Offering or Demand Registration, as
applicable, for purposes of determining when future Underwritten Offerings or
Demand Registrations may be requested by Shareholders pursuant to Section 2.01
or Section 2.02;
(xii) use its reasonable best efforts to obtain and deliver to each Underwriter
and a Representative designated by such Shareholders, if any, a 10b-5 statement
and legal opinion from Invesco’s external counsel in customary form and covering
such matters as are customarily covered by 10b‑5 statements and legal opinions
as such Underwriter and/or such Shareholders may reasonably request; provided,
however, that if Invesco fails to obtain such statement or opinion hereunder or
similar statement or opinion pursuant to the Employee Registration Rights
Agreement and the relevant offering is abandoned, then such Underwritten
Offering or Demand Registration will not count as an Underwritten Offering or
Demand Registration, as applicable, for purposes of determining when future
Underwritten Offerings or Demand Registrations may be requested by Shareholders
pursuant to Section 2.01 or Section 2.02;
(xiii) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Commission and make generally available to its
securityholders, within the required time period, an earnings statement covering
a period of twelve (12) months, beginning with the first fiscal quarter after
the effective date of the Registration Statement relating to such Registrable
Securities (as the term “effective date” is defined in Rule 158(c) under the
Securities Act), which earnings statement will satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder or any successor
provisions thereto;
(xiv) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by such Registration Statement not later than the
effective date of such Registration Statement;
(xv) cooperate with such Shareholders and the lead Underwriter or Underwriters,
if any, to facilitate the timely preparation and delivery of certificates
representing the Registrable Securities to be sold under the Registration
Statement in a form eligible for deposit with The Depository Trust Company not
bearing any restrictive legends and not subject to any stop transfer order with
any transfer agent, and cause such Registrable Securities to be issued in such
denominations and registered in such names as the lead Underwriter or
Underwriters, if any, may request in writing or, if not an Underwritten
Offering, in accordance with the instructions of such Shareholders, in each case
in connection with the closing of any sale of Registrable Securities;
(xvi) not later than the effective date of the applicable Registration
Statement, provide a CUSIP number for all Registrable Securities;
(xvii)             furnish to each such Shareholder and each Underwriter, if
any, without charge, as many conformed copies as such Shareholder or Underwriter
may reasonably request of the applicable Registration Statement and any
amendment or post-effective amendment thereto, including any Prospectus
contained therein, any financial statements and schedules, all documents
incorporated therein by reference and all exhibits (including those incorporated
by reference), and Invesco hereby consents to the use of such Prospectus and
each amendment or supplement thereto by each of the selling holders of
Registrable Securities and the Underwriters or agents, if any, in connection
with the offering and sale of the Registrable Securities covered by such
Prospectus and any amendment or supplement thereto in accordance with the terms
hereof;

--------------------------------------------------------------------------------

(xviii)            make representations and warranties to such Shareholders and
the Underwriters or agents, if any, in form, substance and scope as are
customarily made by issuers in secondary offerings;
(xix) use reasonable best efforts to cooperate with each such Shareholder and
each Underwriter, if any, participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with FINRA;
(xx) use its reasonable best efforts to cause such Registrable Securities to be
listed or quoted on each securities exchange or national quotation system on
which such Registrable Securities are then listed or quoted;
(xxi) use its reasonable best efforts to remain a well-known seasoned issued and
to not become an ineligible issuer (as defined in Rule 405 under the Securities
Act);
(xxii)             deliver as promptly as practicable to the Shareholders’
counsel copies of all correspondence between the Commission or any state
securities authority, on the one hand, and Invesco, its counsel or auditors, on
the other hand, with respect to any Registration Statement relating to
Registrable Securities and that relates to or could reasonably be expected to
adversely impact the Shareholders or any offering by them; and
(xxiii)             use its reasonable best efforts to take all such other
actions as are necessary or advisable in order to expedite or facilitate the
disposition of such Registrable Securities in accordance with the terms hereof.
(b) In connection with the Registration Statement relating to such Registrable
Securities covering an Underwritten Offering, Invesco and the relevant
Shareholders agree to enter into a written agreement with the Underwriters
selected in the manner herein provided in such form and containing such
provisions as are customary in the securities business for such an arrangement,
provided that no such Shareholder shall be required to make any representations
or warranties in connection with any such registration other than
representations and warranties as to (i) such Shareholder’s ownership of its
Registrable Securities to be transferred free and clear of all liens, claims,
and encumbrances created by such Shareholder, (ii) such Shareholder’s power and
authority to effect such transfer, (iii) such matters pertaining to such
Shareholder’s compliance with securities laws with respect to the Registrable
Securities as may be reasonably requested, (iv)  the accuracy of information
provided by such Shareholder, (v) lack of consents or approvals required for
Shareholder to perform its obligations, (vi) lack of association or affiliation
with any member firm of FINRA and (vii) any other customary selling shareholder
representations and warranties provided, further that any obligation of such
Shareholder to indemnify any Person pursuant to any such underwriting agreement
shall be several, not joint, among such Shareholders selling Registrable
Securities, and such liability shall be limited to the net proceeds actually
received by such Shareholder (after deducting any discounts and commissions)
from the disposition of Registrable Securities pursuant to such Registration
Statement or Prospectus, and the relative liability of each such Shareholder
shall be in proportion to such net amounts.  In the event an Underwritten
Offering is not consummated because any condition to the obligations under any
related written agreement with such Underwriters (including any entered into
pursuant to a corresponding provision of the Employee Registration Rights
Agreement) is not met or waived, and such failure to be met or waived is not
attributable to the fault of the Shareholders or Employee Holders, such
Underwritten Offering will not count for purposes of determining when future
Underwritten Offerings may be requested by Shareholders pursuant to Section 2.01
or Section 2.02.
Section 2.07. Conditions to Offerings.  (a)  The obligations of Invesco to take
the actions contemplated by Section 2.01, Section 2.02, Section 2.03 and Section
2.06 with respect to an offering of Registrable Securities will be subject to
the following conditions:
(i) Invesco may require the relevant Shareholders to furnish to Invesco such
information regarding such Shareholders, the Registrable Securities or the
distribution of such Registrable Securities as Invesco may from time to time
reasonably request in writing and as shall be reasonably required in connection
with any registration required in connection with this Article 2 (and each
Shareholder shall immediately notify Invesco if any such furnished information
becomes inaccurate or misleading); and
(ii) in any Underwritten Offering, the relevant Shareholders, together with
Invesco and any other holders of Invesco’s securities proposing to include
securities in any Underwritten Offering, will enter into a customary
underwriting agreement in accordance with Section 2.06(b) with the Underwriter
or Underwriters selected for such underwriting, as well as such other documents
customary in similar offerings.
(b) Each Shareholder agrees that, upon receipt of any notice from Invesco of the
happening of any event of the kind described in Section 2.06(a)(vi) or
2.06(a)(vii) or a condition described in Section 2.08(a), the Shareholders will
forthwith discontinue disposition of such Registrable Securities pursuant to the
Registration Statement covering the sale of such Registrable Securities until
the Shareholder’s receipt of the copies of the supplemented or amended
Prospectus contemplated by Section 2.06(a)(vi) or notice from Invesco of the
termination of the stop order or Suspension Period.  In the event Invesco gives
any such notice, the applicable time period mentioned in Section 2.02(b) during
which a Registration Statement is to remain effective will be extended by the
number of days during the period from and including the date of the giving of
such notice pursuant to this Section 2.07(b) to and including the date when the
Shareholders will have received the copies of the supplemented or amended
Prospectus contemplated by Section 2.06(a)(vi) or notice from Invesco of the
termination of the stop order or Suspension Period.
(c) Each Shareholder agrees that to the extent timely notified in writing by the
Underwriters managing any Underwritten Offering by Invesco of shares of Common
Stock or any securities convertible into or exchangeable or exercisable for
shares of  Common Stock, or Series A Preferred Stock, each such Shareholder that
is participating in such Underwritten Offering shall agree (the “Underwriter’s
Lockup”) not to Transfer any Shares without the prior written consent of Invesco
or such Underwriters during the period beginning seven (7) days before and
ending one sixty (60) days (or, in either case, such lesser period as may be
permitted for all Shareholders by Invesco or such managing Underwriter or
Underwriters) after the pricing date of such Underwritten Offering, subject to
any exceptions permitted by such managing Underwriter or Underwriters; provided
that in no event shall the Shareholders be obligated to enter into such
Underwriter’s Lockup that are any more restrictive than such agreements agreed
to by Invesco, its directors and executive officers or the other shareholders of
Invesco participating in such offering; provided, further, that Invesco, its
directors, executive officers or other shareholders shall not be released from
any Underwriter’s Lockup unless the Shareholders are similarly released; and
provided, further, that any Underwriter’s Lockup shall contain customary
exceptions for financial services firms.
(d) Invesco agrees that to the extent timely notified in writing by the
Underwriters managing any Underwritten Offering contemplated by Section 2.01 or
Section 2.02, Invesco agrees to enter into an Underwriter’s Lockup not to
Transfer any Shares without the prior written consent of the Shareholders or
such Underwriters during the period ending seven (7) days before and ending
sixty (60) days after the pricing date of such Underwritten Offering, subject to
any exceptions permitted by such managing Underwriter or Underwriters; provided
that in no event shall Invesco be obligated to enter into such Underwriter’s
Lockup that is any more restrictive than such agreements agreed to by any
Shareholders participating in such offering; and provided, further, that the
Shareholders shall not be released from any Underwriter’s Lockup unless Invesco
is similarly released; and provided, further, that any Underwriter’s Lockup
shall contain customary exceptions for financial services firms.

--------------------------------------------------------------------------------

Section 2.08. Suspension Periods.
(a) Notwithstanding anything to the contrary contained in this Agreement, if the
filing, initial effectiveness or continued use of (i) any Shelf Registration
Statement for resales of Registrable Securities pursuant to Section 2.01 or
Section 2.03 or (ii) any Registration Statement for resales of Registrable
Securities pursuant to Section 2.02 or Section 2.03 at any time would, (A) in
the good faith judgment of the Board of Directors of Invesco, (i) require the
disclosure of material non-public information by Invesco, the premature
disclosure of which at such time would be materially detrimental to Invesco, or
(ii) require the disclosure in any such Shelf Registration Statement or
Registration Statement of a contemplated bona fide material financing,
acquisition, corporate reorganization or other similar material transaction or
other material event or circumstance affecting Invesco, the premature disclosure
of which at such time would be materially detrimental to Invesco or the holders
of any Invesco Capital Stock or would violate any confidentiality commitment; or
(B) require the inclusion, at that time, in such Shelf Registration Statement or
Registration Statement, as applicable, of financial statements of a business to
be acquired, or pro forma financial statements reflecting the acquisition of
such business, where the business combination has occurred, or is probable, and
such financial statements are not then available to Invesco for reasons beyond
Invesco’s control; provided, in the case of this clause (B), that Invesco shall
use its reasonable best efforts to obtain such financial statements as promptly
as practicable, Invesco shall be entitled, from time to time, by delivering  a
certificate signed by the chief executive officer or the chief financial officer
of Invesco to the Shareholders certifying to the determination of the Board of
Directors of Invesco described above, to require the Shareholders to suspend the
use of the Prospectus included in any Shelf Registration Statement or to
postpone the filing or suspend the use of any Registration Statement for a
reasonable period of time (a “Suspension Period”).  A Suspension Period shall
terminate upon the earliest of (i) the date upon which Invesco notifies the
Shareholders in writing that suspension of such rights for the grounds set forth
in this Section 2.08 is no longer necessary, (ii) the date upon which copies of
any applicable supplemented Prospectus is distributed to the Shareholders (in
the case of a suspension pursuant to clause (A)(i) above, and (iii) in the case
of clause (A)(ii) above, the date upon which Invesco has filed such reports or
obtained and filed the financial information required to be included or
incorporated by reference in a Registration Statement; provided that no
Suspension Period shall exceed forty-five (45) days in succession (or a longer
period of time with the prior written consent of a majority of the
Shareholders), two (2) times in any one-year period, or less than thirty (30)
days from the termination of the prior Suspension Period; provided that Invesco
shall not register or sell, or permit the registration or sale of, any
securities for its own account or that of any other shareholder during any
Suspension Period.  In the event of any such Suspension Period, Invesco shall
furnish to the Shareholders a written notice setting forth the estimated length
of the anticipated delay.  Invesco will use reasonable best efforts to limit the
length of any Suspension Period and shall notify the Shareholders promptly upon
the termination of the Suspension Period.  Notice of the commencement of a
Suspension Period shall simply specify such commencement and shall not contain
any facts or circumstances relating to such commencement or any material
non-public information.  Invesco shall respond promptly to reasonable inquiry by
a Shareholder as to such facts and circumstances.  After the expiration of any
Suspension Period and without any further request from a Shareholder, Invesco
shall as promptly as reasonably practicable prepare a Registration Statement or
post-effective amendment or supplement to the applicable Shelf Registration
Statement or Prospectus, or any document incorporated therein by reference, or
file any other required document so that, as thereafter delivered to purchasers
of the Registrable Securities included therein, if necessary so that the
Prospectus will not include a material misstatement or omission or be not
effective and useable for resale of Registrable Securities.  No Suspension
Period shall be in effect hereunder unless a corresponding Suspension Period is
also in effect pursuant to the Employee Registration Rights Agreement.
(b) Upon notice by Invesco to the Shareholders of any determination to commence
a Suspension Period, the Shareholders shall keep the fact of any such Suspension
Period strictly confidential, and during any Suspension Period, promptly halt
any offer, sale, trading or transfer of any Common Stock or Series A Preferred
Stock pursuant to such Prospectus for the duration of the Suspension Period
until (x) the Suspension Period has expired or, if earlier (y) Invesco has
provided notice that the Suspension Period has been terminated.
(c) In addition to the foregoing, in no event shall Invesco be required to file
any Registration Statement, Prospectus or amendments thereto, or undertake any
Underwritten Offering, during any period starting with the fifteenth (15th) day
of the third month of each fiscal quarter and ending two Business Days after
Invesco’s regular release of earnings for such quarter.
Section 2.09. Registration Expenses.  Subject to the other provisions of this
Agreement, all fees and expenses incident to Invesco’s performance of or
compliance with this Agreement, including all fees and expenses incurred in
complying with securities or “blue sky” laws, printing expenses, any
registration or filing fees payable under any federal or state securities or
“blue sky” laws, the fees and expenses incurred in connection with any listing
or quoting of the securities to be registered on any national securities
exchange or automated quotation system, fees of FINRA or the Bermuda Monetary
Authority, fees and disbursements of counsel for Invesco and of one counsel for
the holders of Registrable Securities (which counsel shall be chosen by the
holders of a majority of the Registrable Securities included in the applicable
offering) up to an aggregate amount of $75,000 (which, for the avoidance of
doubt, includes the corresponding fees pursuant to the Employee Registration
Rights Agreement), and fees and expenses of Invesco’s independent registered
certified public accounting firm, will be borne by Invesco; provided, however,
that the Shareholders will bear and pay their own legal expenses (except as
provided above), underwriting discounts, fees and commissions of any
Underwriters and transfer taxes and any expenses required by applicable Law to
be paid by a selling shareholder, in each case with respect to Registrable
Securities offered for the Shareholders’ account pursuant to any Registration
Statement.
Section 2.10. Rules 144 and 144A and Regulation S.  Invesco covenants that it
will use reasonable best efforts to (a) comply with all applicable requirements
under the Securities Act and the Exchange Act and with all applicable rules and
regulations of the Commission thereunder, including by filing the reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the Commission thereunder, and (b) take any
such further action promptly as reasonably requested, in each case all to the
extent required from time to time to enable the Shareholders to sell Registrable
Securities without registration under the Securities Act pursuant to (i) Rules
144, 144A or Regulation S under the Securities Act, as such provisions may be
amended from time to time, or (ii) any similar rule or regulation hereafter
adopted by the SEC, including reasonably cooperating with the Shareholders to
cause the transfer agent to remove any restrictive legend on certificates
evidencing Registrable Securities. Upon the reasonable request of a Shareholder,
Invesco will deliver to such Shareholder a written statement as to whether it
has complied with such requirements and, if not, the specifics thereof.

--------------------------------------------------------------------------------

Section 2.11. Indemnification; Contribution.  (a)  In connection with any
registration of Registrable Securities or Underwritten Offering pursuant to
Section 2.01, Section 2.02 or Section 2.03, Invesco will indemnify, defend and
hold harmless each Shareholder, its Affiliates, its and their Representatives
and each Person who controls such Shareholders within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively, the “Indemnified Persons”) from and against any and all Losses,
as incurred, that arise out of or are based upon any untrue statement, or
alleged untrue statement, of material fact contained or incorporated by
reference in any part of any Registration Statement or any Prospectus, including
any amendment or supplement thereto, used in connection with the Registrable
Securities, or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a Prospectus, in the light of the circumstances under which they
were made) not misleading; provided, however, that Invesco will not be required
to indemnify any Indemnified Person for any such Loss arising out of or with
respect to sales pursuant to the Registration Statement or Prospectus based upon
Shareholder Information (as defined below).
(b) In connection with any Registration Statement or Prospectus, the
Shareholders who sell Registrable Securities pursuant to such Registration
Statement or Prospectus will severally, but not jointly, indemnify, defend and
hold harmless Invesco, its Affiliates and its and their Representatives and each
Person, if any, who controls Invesco (within the meaning of either Section 15 of
the Securities Act or Section 20 of the Exchange Act) to the same extent as the
foregoing indemnity from Invesco to the Shareholders, but only with respect to
information furnished in writing by such Shareholder or on such Shareholder’s
behalf (in each case, in its capacity as a Shareholder), in either case
expressly for use in any Registration Statement or any Prospectus, including any
amendment or supplement thereto (“Shareholder Information”); provided that the
total obligations of a Shareholder under this Agreement (including arising under
Section 2.11(d), herein) will be limited to an amount equal to the net proceeds
actually received by such Shareholder (after deducting any discounts and
commissions) from the disposition of Registrable Securities pursuant to such
Registration Statement or Prospectus.
(c) In case any claim, action or proceeding (including any governmental
investigation) is instituted involving any Person in respect of which indemnity
may be sought pursuant to Section 2.11 (a) or Section 2.11(b), such Person (the
“Indemnified Party”) will promptly notify the Person against whom such indemnity
may be sought (the “Indemnifying Party”) in writing and the Indemnifying Party
shall be entitled to participate therein and, to the extent it shall wish, to
assume the defense thereof with counsel reasonably satisfactory to the
Indemnified Party and will pay the fees and disbursements of such counsel
related to such proceeding; provided, however, that the failure or delay to give
such notice shall not relieve the Indemnifying Party of its obligations pursuant
to this Agreement except to the extent that it shall be determined by a court of
competent jurisdiction that such Indemnifying Party has been prejudiced by such
failure or delay.  In any such claim, action or proceeding, the Indemnified
Party shall have the right, but not the obligation, to participate in any such
defense and to retain its own counsel, but the fees and expenses of such counsel
will be at the expense of such Indemnified Party unless (i) the Indemnifying
Party and the Indemnified Party have mutually agreed to the retention of such
counsel, (ii) the Indemnifying Party fails to assume the defense of the claim,
action or proceeding within thirty (30) days following receipt of notice from
the Indemnified Party or (iii) the Indemnified Party and the Indemnifying Party
are both actual or potential defendants in, or targets of, any such action and
the Indemnified Party has been advised by counsel that representation of both
parties by the same counsel would be inappropriate due to actual or potential
conflicting interests between them or that there may be one or more legal
defenses available to such Indemnified Party which are not available to the
Indemnifying Party.  It is understood that the Indemnifying Party will not, in
connection with any claim, action or proceeding or related claims, actions or
proceedings in the same jurisdiction, be liable for the reasonable fees and
expenses of more than one (1) separate firm of attorneys (in addition to local
counsel) at any time for all such Indemnified Parties and that all such
reasonable fees and expenses will be reimbursed as they are incurred.  In the
case of the retention of any such separate firm for the Indemnified Parties,
such firm will be designated in writing by the Indemnified Parties (provided
that in the case of the holders of Registrable Securities, such firm will be
designated by holders of a majority of the Registrable Securities sold under the
applicable Registration Statement).  The Indemnifying Party will not be liable
for any settlement of any claim, action or proceeding effected without its
written consent (which consent shall not be unreasonably withheld, conditioned
or delayed), but if such claim, action or proceeding is settled with such
consent or if there has been a final judgment for the plaintiff, the
Indemnifying Party agrees to indemnify the Indemnified Party from and against
any Loss by reason of such settlement or judgment.  No Indemnifying Party will,
without the prior written consent of the Indemnified Party, settle, compromise
or offer to settle or compromise any pending or threatened proceeding in respect
of which any Indemnified Party is seeking indemnity hereunder, unless such
settlement includes (i) an unconditional release of such Indemnified Party from
all liability in connection with such proceeding, (ii) no finding or admission
of any violation of Law or any violation of the rights of any Person by the
Indemnified Party or any of its Affiliates can be made as the result of such
action and (iii) the sole relief (if any) provided is monetary damages that are
reimbursed in full by the Indemnifying Party.
(d) If the indemnification provided for in this Section 2.11 from the
Indemnifying Party is unavailable to an Indemnified Party hereunder or is
insufficient in respect of any Losses referred to in this Section 2.11 that
would not have been excluded by Sections 2.11(a) or 2.11(b), then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party, will
contribute to the amount paid or payable by such Indemnified Party as a result
of such Losses (i) in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party and Indemnified Party in connection with the
actions that resulted in such Losses, as well as any other relevant equitable
considerations, or (ii) if the allocation provided by clause (i) is not
permitted by applicable Law, in such proportion as is appropriate to reflect not
only the relative fault referred to in clause (i) but also the relative benefit
of Invesco, on the one hand, and such Shareholder, on the other, in connection
with the statements or omissions that resulted in such Losses, as well as any
other relevant equitable considerations.  The relative fault of such
Indemnifying Party and Indemnified Party will be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, has been taken by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission.  The amount paid or payable by a party as a
result of the Losses referred to above will be deemed to include, subject to the
limitations set forth in Section 2.11(c), any reasonable legal or other out of
pocket fees or expenses reasonably incurred by such party in connection with any
investigation or proceeding.  The Shareholders’ obligations to contribute
pursuant to this Section 2.11(d), if any, are several in proportion to the net
amount that the proceeds of the offering actually received by such Shareholder
bears to the total proceeds of the offering received by all holders of
Registrable Securities, and not joint.
(e) The parties agree that it would not be just and equitable if contribution
pursuant to Section 2.11(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in Section 2.11(d).  No Person guilty of “fraudulent
misrepresentation” (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

--------------------------------------------------------------------------------

                             Section 2.12. Termination.  The provisions in this
Article II shall terminate with respect to each individual Shareholder on the
first date when such Shareholder no longer holds any Registrable Securities,
provided that no termination shall affect the rights of the parties pursuant to
Section 2.11.
                             Section 2.13. Participating Shareholder.  By
written notice delivered to Invesco, any Shareholder (an “Opting-Out
Shareholder”) may elect to waive its right to participate in Underwritten
Offerings and to be a piggyback Shareholder and participate in a Piggyback
Registration (“Section 2.13 Opt-Out”), until such time as the written notice is
rescinded in writing.  During such time as a Section 2.13 Opt-Out is in effect:
(a) the Opting-Out Shareholder shall not receive notices of any proposed
Underwritten Offering or Piggyback Registration, (b) shall not be entitled to
participate in any such Underwritten Offering pursuant to Section 2.01(d) or
Section 2.02(a), or Piggyback Registration pursuant to Section 2.03, and (c)
shall not be subject to Section 2.07(c).
                            Section 2.14. No Waiver.  Notwithstanding anything
to the contrary contained herein, nothing in this Annex A shall be deemed a
waiver by Invesco of any restrictions on the Transfer of any Registrable
Securities.
                            Section 2.15. Depositary Shares.  In connection with
the registration of the Series A Preferred Stock, upon request by a majority of
the holders of the Series A Preferred Stock, the parties will cooperate to enter
into a customary depositary agreement with Invesco’s transfer agent or another
comparable company.  Such agreement shall be consistent with depositary
agreements used by U.S. public company issuers for purposes of selling
depositary shares representing fractional ownership interests in shares of
preferred stock (the “Depositary Agreement”).  If the holders elect to utilize
the approach set forth in this Section 2.15 or similar provision pursuant to the
Employee Registration Rights Agreement, all of the Series A Preferred Stock will
be deposited with the depositary under the Depositary Agreement in exchange for
units, each representing 1/40th of one share of Series A Preferred Stock
(“Depositary Shares”), which Depositary Shares will be registered and sold
pursuant the applicable Registration Statement in lieu of shares of Series A
Preferred Stock.  If the holders of the Series A Preferred Stock elect
registration under this Section 2.15 or similar provision pursuant to the
Employee Registration Rights Agreement, thereafter, the Series A Preferred Stock
shall cease to be a Registrable Security for all purposes of this Agreement and
shall instead be substituted with the Depositary Shares, which shall be a
Registrable Security for all purposes of this Agreement.
                            Section 2.16. Limitations on Subsequent Registration
Rights.  From and after the date of this Agreement, Invesco shall not, without
the prior written consent of holders of a majority of the Registrable
Securities, enter into any agreement with any holder or prospective holder of
any Common Stock or Series A Preferred Stock that is inconsistent with the terms
of this Agreement, including an agreement that would provide to such holder the
right to include Common Stock or Series A Preferred Stock in any registration on
other than (a) a pro rata basis with respect to the Registrable Securities or
(b) on a subordinate basis after all applicable Shareholders and Employee
Holders have had the opportunity to include in the registration and offering all
shares of Registrable Securities that they wish to so include. Except for the
Employee Registration Rights Agreement, Invesco is not a party to any agreement
or arrangement providing registration rights to any other Person as of the date
hereof.
Section 2.17. Recapitalizations, Exchanges Affecting the Registrable Securities.
The provisions of this Agreement shall apply, to the full extent set forth
herein, with respect to the Registrable Securities, to any and all shares of
Invesco or any successor or assign of Invesco (whether by amalgamation, merger,
consolidation, sale of assets or otherwise) which may be issued in respect of,
in exchange for, or in substitution of the Registrable Securities, by reason of
a share bonus issue or dividend, share subdivision or split, share issuance,
reverse share split, combination, recapitalization, reclassification,
amalgamation, merger, consolidation or otherwise.
                             Section 2.18. Definitive Agreement. Notwithstanding
that the Employee Registration Rights Agreement was appended to the Letter of
Transmittal, which was executed by MassMutual, the provisions of this Agreement
shall govern with respect to the Registrable Securities held by Shareholders and
MassMutual shall not be a party to the Employee Registration Rights Agreement.






